Exhibit 10.1

 

FIRST AMENDED AND RESTATED

 

UNSECURED REVOLVING CREDIT AGREEMENT

 

 

AMONG

 

 

AMERIVEST PROPERTIES INC.

 

 

AND

 

 

KEYBANK NATIONAL ASSOCIATION,

 

AS ADMINISTRATIVE AGENT

 

 

KEYBANC CAPITAL MARKETS,

 

AS SOLE LEAD ARRANGER AND BOOK MANAGER

 

AND

 

 

THE LENDERS PARTY HERETO

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

§1.

DEFINITIONS AND RULES OF INTERPRETATION

 

 

 

 

 

§1.1

 

Definitions

 

 

§1.2

 

Rules of Interpretation

 

 

 

 

 

 

§2.

REVOLVING LOAN FACILITY

 

 

 

 

 

 

 

§2.1

 

Commitment to Lend

 

 

§2.2

 

The Notes

 

 

§2.3

 

Interest on Loans

 

 

§2.4

 

Conversion Options

 

 

§2.5

 

Requests for Loans

 

 

§2.6

 

Funds for Loans

 

 

§2.7

 

Increase in Total Commitment

 

 

 

 

 

 

§3.

REPAYMENT OF THE LOANS

 

 

 

 

 

 

 

§3.1

 

Maturity

 

 

§3.2

 

Mandatory Repayments of Loan

 

 

§3.3

 

Optional Repayments of Loans

 

 

 

 

 

 

§4.

CERTAIN GENERAL PROVISIONS

 

 

 

 

 

 

 

§4.1

 

Facility Fees

 

 

§4.2

 

Unused Fee

 

 

§4.3

 

Agent’s Fee

 

 

§4.4

 

Funds for Payments

 

 

§4.5

 

Computations

 

 

§4.6

 

Additional Costs, Etc

 

 

§4.7

 

Capital Adequacy

 

 

§4.8

 

Certificate

 

 

§4.9

 

Breakage Costs

 

 

§4.10

 

Default Interest and Late Charges

 

 

§4.11

 

Inability to Determine LIBOR Rate

 

 

§4.12

 

Illegality

 

 

§4.13

 

Replacement of Lenders

 

 

§4.14

 

Limitation on Interest

 

 

 

 

 

 

§5.

NO LIMITATION ON RECOURSE

 

 

 

 

 

 

 

§5.1

 

[Intentionally Omitted.]

 

 

§5.2

 

No Limitation on Recourse

 

 

 

 

 

 

§6.

REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

 

 

§6.1

 

Authority; Etc

 

 

§6.2

 

Governmental Approvals

 

 

i

--------------------------------------------------------------------------------


 

 

§6.3

 

Title to Properties; Leases

 

 

§6.4

 

Financial Statements

 

 

§6.5

 

No Material Changes

 

 

§6.6

 

Franchises, Patents, Copyrights, Etc

 

 

§6.7

 

Litigation

 

 

§6.8

 

No Materially Adverse Contracts, Etc

 

 

§6.9

 

Compliance With Other Instruments, Laws, Etc

 

 

§6.10

 

Tax Status

 

 

§6.11

 

Event of Default

 

 

§6.12

 

Investment Company Act

 

 

§6.13

 

Absence of Financing Statements, Etc

 

 

§6.14

 

[Intentionally Omitted.]

 

 

§6.15

 

Certain Transactions

 

 

§6.16

 

Benefit Plans; Multiemployer Plans; Guaranteed Pension Plans

 

 

§6.17

 

Regulations U and X

 

 

§6.18

 

Environmental Compliance

 

 

§6.19

 

Subsidiaries and Affiliates

 

 

§6.20

 

Leases

 

 

§6.21

 

Loan Documents

 

 

§6.22

 

Property

 

 

§6.23

 

OFAC

 

 

 

 

 

 

§7.

AFFIRMATIVE COVENANTS OF THE BORROWER

 

 

 

 

 

 

 

§7.1

 

Punctual Payment

 

 

§7.2

 

Maintenance of Office

 

 

§7.3

 

Records and Accounts

 

 

§7.4

 

Financial Statements, Certificates and Information

 

 

§7.5

 

Notices

 

 

§7.6

 

Existence; Maintenance of REIT Status; Maintenance of Properties

 

 

§7.7

 

Insurance

 

 

§7.8

 

Taxes

 

 

§7.9

 

Inspection of Properties and Books

 

 

§7.10 [a04-12050_1ex10d1.htm#ComplianceWithLaws]

 

Compliance with Laws, Contracts, Licenses, and Permits
[a04-12050_1ex10d1.htm#ComplianceWithLaws]

 

 

§7.11 [a04-12050_1ex10d1.htm#UseOfProceeds]

 

Use of Proceeds [a04-12050_1ex10d1.htm#UseOfProceeds]

 

 

§7.12 [a04-12050_1ex10d1.htm#Reserved_]

 

Reserved [a04-12050_1ex10d1.htm#Reserved_]

 

 

§7.13 [a04-12050_1ex10d1.htm#IntentionallyOmitted_]

 

[Intentionally Omitted.] [a04-12050_1ex10d1.htm#IntentionallyOmitted_]

 

 

§7.14 [a04-12050_1ex10d1.htm#InterestRateProtection]

 

Interest Rate Protection [a04-12050_1ex10d1.htm#InterestRateProtection]

 

 

§7.15 [a04-12050_1ex10d1.htm#FurtherAssurance]

 

Further Assurance [a04-12050_1ex10d1.htm#FurtherAssurance]

 

 

§7.16 [a04-12050_1ex10d1.htm#Reser]

 

Reserved [a04-12050_1ex10d1.htm#Reser]

 

 

§7.17 [a04-12050_1ex10d1.htm#EnvironmentalIndem]

 

Environmental Indemnification [a04-12050_1ex10d1.htm#EnvironmentalIndem]

 

 

§7.18 [a04-12050_1ex10d1.htm#Response]

 

Response Actions [a04-12050_1ex10d1.htm#Response]

 

 

§7.19 [a04-12050_1ex10d1.htm#Environmental]

 

Environmental Assessments [a04-12050_1ex10d1.htm#Environmental]

 

 

§7.20 [a04-12050_1ex10d1.htm#EmployeeBene]

 

Employee Benefit Plans [a04-12050_1ex10d1.htm#EmployeeBene]

 

 

ii

--------------------------------------------------------------------------------


 

 

§7.21 [a04-12050_1ex10d1.htm#MoreRestrictive]

 

More Restrictive Agreements [a04-12050_1ex10d1.htm#MoreRestrictive]

 

 

 

 

 

 

§8. [a04-12050_1ex10d1.htm#CertainNegative]

CERTAIN NEGATIVE COVENANTS OF THE BORROWER
[a04-12050_1ex10d1.htm#CertainNegative]

 

 

 

 

 

 

 

§8.1

 

Restrictions on Indebtedness

 

 

§8.2

 

Restrictions on Liens, Etc

 

 

§8.3

 

Restrictions on Investments

 

 

§8.4

 

Merger, Consolidation, Acquisition and Disposition of Properties

 

 

§8.5

 

Sale and Leaseback

 

 

§8.6

 

Compliance with Environmental Laws

 

 

§8.7

 

Distributions

 

 

§8.8 [a04-12050_1ex10d1.htm#A88intentionallyomitted]

 

[Intentionally Omitted.] [a04-12050_1ex10d1.htm#A88intentionallyomitted]

 

 

§8.9 [a04-12050_1ex10d1.htm#RelatedCompanies]

 

Related Companies [a04-12050_1ex10d1.htm#RelatedCompanies]

 

 

§8.10 [a04-12050_1ex10d1.htm#EquityPledges]

 

Equity Pledges [a04-12050_1ex10d1.htm#EquityPledges]

 

 

 

 

 

 

§9. [a04-12050_1ex10d1.htm#FinancialCovenantsOfTheBorrower_]

FINANCIAL COVENANTS OF THE BORROWER
[a04-12050_1ex10d1.htm#FinancialCovenantsOfTheBorrower_]

 

 

 

 

 

 

 

§9.1 [a04-12050_1ex10d1.htm#Reserv]

 

Reserved [a04-12050_1ex10d1.htm#Reserv]

 

 

§9.2 [a04-12050_1ex10d1.htm#Reserve]

 

Reserved [a04-12050_1ex10d1.htm#Reserve]

 

 

§9.3 [a04-12050_1ex10d1.htm#TotalLiabilitiesTo]

 

Total Liabilities to Gross Asset Value
[a04-12050_1ex10d1.htm#TotalLiabilitiesTo]

 

 

§9.4 [a04-12050_1ex10d1.htm#AdjustedEbitdaTo]

 

Adjusted EBITDA to Interest Expense [a04-12050_1ex10d1.htm#AdjustedEbitdaTo]

 

 

§9.5 [a04-12050_1ex10d1.htm#EbitdaToFixed]

 

EBITDA to Fixed Charges [a04-12050_1ex10d1.htm#EbitdaToFixed]

 

 

§9.6 [a04-12050_1ex10d1.htm#MinimumTangibleNet]

 

Minimum Tangible Net Worth [a04-12050_1ex10d1.htm#MinimumTangibleNet]

 

 

 

 

 

 

§10. [a04-12050_1ex10d1.htm#ConditionsToEffectiveness]

CONDITIONS TO EFFECTIVENESS [a04-12050_1ex10d1.htm#ConditionsToEffectiveness]

 

 

 

 

 

 

 

§10.1 [a04-12050_1ex10d1.htm#LoanDocuments]

 

Loan Documents [a04-12050_1ex10d1.htm#LoanDocuments]

 

 

§10.2 [a04-12050_1ex10d1.htm#GoodStandingCertificates]

 

Good Standing Certificates and Certified Copies
[a04-12050_1ex10d1.htm#GoodStandingCertificates]

 

 

§10.3 [a04-12050_1ex10d1.htm#BylawsResolutions]

 

By-laws; Resolutions [a04-12050_1ex10d1.htm#BylawsResolutions]

 

 

§10.4 [a04-12050_1ex10d1.htm#IncumbencyCertificate]

 

Incumbency Certificate; Authorized Signers
[a04-12050_1ex10d1.htm#IncumbencyCertificate]

 

 

§10.5 [a04-12050_1ex10d1.htm#OpinionsOfCounsel]

 

Opinions of Counsel Concerning Organization and Loan Documents
[a04-12050_1ex10d1.htm#OpinionsOfCounsel]

 

 

§10.6 [a04-12050_1ex10d1.htm#PaymentOfFees]

 

Payment of Fees [a04-12050_1ex10d1.htm#PaymentOfFees]

 

 

§10.7 [a04-12050_1ex10d1.htm#ComplianceCertificate]

 

Compliance Certificate [a04-12050_1ex10d1.htm#ComplianceCertificate]

 

 

 

 

 

 

§11. [a04-12050_1ex10d1.htm#ConditionsToAllBorrowings_]

CONDITIONS TO ALL BORROWINGS [a04-12050_1ex10d1.htm#ConditionsToAllBorrowings_]

 

 

 

 

 

 

 

§11.1 [a04-12050_1ex10d1.htm#RepresentationsTrueNoEvent]

 

Representations True; No Event of Default; Compliance Certificate
[a04-12050_1ex10d1.htm#RepresentationsTrueNoEvent]

 

 

§11.2 [a04-12050_1ex10d1.htm#NoLegalImpediment]

 

No Legal Impediment [a04-12050_1ex10d1.htm#NoLegalImpediment]

 

 

§11.3 [a04-12050_1ex10d1.htm#GovernmentalRegulation]

 

Governmental Regulation [a04-12050_1ex10d1.htm#GovernmentalRegulation]

 

 

§11.4 [a04-12050_1ex10d1.htm#ProceedingsAndDocuments]

 

Proceedings and Documents [a04-12050_1ex10d1.htm#ProceedingsAndDocuments]

 

 

 

 

 

 

§12. [a04-12050_1ex10d1.htm#EventsOfDefault]

EVENTS OF DEFAULT; ACCELERATION; ETC [a04-12050_1ex10d1.htm#EventsOfDefault]

 

 

 

 

 

 

 

§12.1 [a04-12050_1ex10d1.htm#EventsOfDefaultAndAcceleration]

 

Events of Default and Acceleration
[a04-12050_1ex10d1.htm#EventsOfDefaultAndAcceleration]

 

 

§12.2 [a04-12050_1ex10d1.htm#TerminationOf]

 

Termination of Commitments [a04-12050_1ex10d1.htm#TerminationOf]

 

 

§12.3 [a04-12050_1ex10d1.htm#Remedies]

 

Remedies [a04-12050_1ex10d1.htm#Remedies]

 

 

§12.4 [a04-12050_1ex10d1.htm#DistributionOf]

 

Distribution of Proceeds [a04-12050_1ex10d1.htm#DistributionOf]

 

 

iii

--------------------------------------------------------------------------------


 

§13. [a04-12050_1ex10d1.htm#Setoff_]

SETOFF [a04-12050_1ex10d1.htm#Setoff_]

 

 

 

 

 

 

§14. [a04-12050_1ex10d1.htm#TheAgent]

THE AGENT [a04-12050_1ex10d1.htm#TheAgent]

 

 

 

 

 

 

 

§14.1 [a04-12050_1ex10d1.htm#Authorization]

 

Authorization [a04-12050_1ex10d1.htm#Authorization]

 

 

§14.2 [a04-12050_1ex10d1.htm#EmployeesAndAgents]

 

Employees and Agents [a04-12050_1ex10d1.htm#EmployeesAndAgents]

 

 

§14.3 [a04-12050_1ex10d1.htm#NoLiability]

 

No Liability [a04-12050_1ex10d1.htm#NoLiability]

 

 

§14.4 [a04-12050_1ex10d1.htm#NoRepresentations]

 

No Representations [a04-12050_1ex10d1.htm#NoRepresentations]

 

 

§14.5 [a04-12050_1ex10d1.htm#Payments]

 

Payments [a04-12050_1ex10d1.htm#Payments]

 

 

§14.6 [a04-12050_1ex10d1.htm#HoldersOfNotes]

 

Holders of Notes [a04-12050_1ex10d1.htm#HoldersOfNotes]

 

 

§14.7 [a04-12050_1ex10d1.htm#Indemnity]

 

Indemnity [a04-12050_1ex10d1.htm#Indemnity]

 

 

§14.8 [a04-12050_1ex10d1.htm#AgentAsLender]

 

Agent as Lender [a04-12050_1ex10d1.htm#AgentAsLender]

 

 

§14.9 [a04-12050_1ex10d1.htm#Resignation]

 

Resignation [a04-12050_1ex10d1.htm#Resignation]

 

 

§14.10 [a04-12050_1ex10d1.htm#NotificationOfDefaultsAnd]

 

Notification of Defaults and Events of Default
[a04-12050_1ex10d1.htm#NotificationOfDefaultsAnd]

 

 

§14.11 [a04-12050_1ex10d1.htm#DutiesInTheCase]

 

Duties in the Case of Enforcement [a04-12050_1ex10d1.htm#DutiesInTheCase]

 

 

§14.12 [a04-12050_1ex10d1.htm#Bankruptcy]

 

Bankruptcy [a04-12050_1ex10d1.htm#Bankruptcy]

 

 

 

 

 

 

§15. [a04-12050_1ex10d1.htm#Expenses]

EXPENSES [a04-12050_1ex10d1.htm#Expenses]

 

 

 

 

 

 

§16. [a04-12050_1ex10d1.htm#Indemnification]

INDEMNIFICATION [a04-12050_1ex10d1.htm#Indemnification]

 

 

 

 

 

 

§17. [a04-12050_1ex10d1.htm#SurvivalOfCovenants]

SURVIVAL OF COVENANTS, ETC [a04-12050_1ex10d1.htm#SurvivalOfCovenants]

 

 

 

 

 

 

§18. [a04-12050_1ex10d1.htm#AssignmentParticipations]

ASSIGNMENT; PARTICIPATIONS; ETC [a04-12050_1ex10d1.htm#AssignmentParticipations]

 

 

 

 

 

 

 

§18.1 [a04-12050_1ex10d1.htm#ConditionsToAssignmentBy]

 

Conditions to Assignment by Lenders
[a04-12050_1ex10d1.htm#ConditionsToAssignmentBy]

 

 

§18.2 [a04-12050_1ex10d1.htm#CertainRepresentationsAndWarranties]

 

Certain Representations and Warranties; Limitations; Covenants
[a04-12050_1ex10d1.htm#CertainRepresentationsAndWarranties]

 

 

§18.3 [a04-12050_1ex10d1.htm#Register]

 

Register [a04-12050_1ex10d1.htm#Register]

 

 

§18.4 [a04-12050_1ex10d1.htm#NewNotes]

 

New Notes [a04-12050_1ex10d1.htm#NewNotes]

 

 

§18.5 [a04-12050_1ex10d1.htm#Participations]

 

Participations [a04-12050_1ex10d1.htm#Participations]

 

 

§18.6 [a04-12050_1ex10d1.htm#PledgeByLender]

 

Pledge by Lender [a04-12050_1ex10d1.htm#PledgeByLender]

 

 

§18.7 [a04-12050_1ex10d1.htm#NoAssignmentByBorrower]

 

No Assignment by Borrower [a04-12050_1ex10d1.htm#NoAssignmentByBorrower]

 

 

§18.8 [a04-12050_1ex10d1.htm#Disclosure]

 

Disclosure [a04-12050_1ex10d1.htm#Disclosure]

 

 

§18.9 [a04-12050_1ex10d1.htm#MandatoryAssignment]

 

Mandatory Assignment [a04-12050_1ex10d1.htm#MandatoryAssignment]

 

 

§18.10 [a04-12050_1ex10d1.htm#Coagents]

 

Co-Agents [a04-12050_1ex10d1.htm#Coagents]

 

 

 

 

 

 

§19. [a04-12050_1ex10d1.htm#Notices]

NOTICES, ETC [a04-12050_1ex10d1.htm#Notices]

 

 

 

 

 

 

§20. [a04-12050_1ex10d1.htm#GoverningLawConsent]

GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE
[a04-12050_1ex10d1.htm#GoverningLawConsent]

 

 

 

 

 

 

§21. [a04-12050_1ex10d1.htm#Headings]

HEADINGS [a04-12050_1ex10d1.htm#Headings]

 

 

 

 

 

 

§22. [a04-12050_1ex10d1.htm#Counterparts]

COUNTERPARTS [a04-12050_1ex10d1.htm#Counterparts]

 

 

 

 

 

 

§23. [a04-12050_1ex10d1.htm#EntireAgreement]

ENTIRE AGREEMENT [a04-12050_1ex10d1.htm#EntireAgreement]

 

 

iv

--------------------------------------------------------------------------------


 

§24. [a04-12050_1ex10d1.htm#WaiverOfJuryTrial]

WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS
[a04-12050_1ex10d1.htm#WaiverOfJuryTrial]

 

 

 

 

 

 

§25. [a04-12050_1ex10d1.htm#Consents]

CONSENTS, AMENDMENTS, WAIVERS, ETC [a04-12050_1ex10d1.htm#Consents]

 

 

 

 

 

 

§26. [a04-12050_1ex10d1.htm#Severability]

SEVERABILITY [a04-12050_1ex10d1.htm#Severability]

 

 

 

 

 

 

§27. [a04-12050_1ex10d1.htm#Relationship]

RELATIONSHIP. [a04-12050_1ex10d1.htm#Relationship]

 

 

 

 

 

 

§28. [a04-12050_1ex10d1.htm#DealingsWithThe]

DEALINGS WITH THE BORROWER [a04-12050_1ex10d1.htm#DealingsWithThe]

 

 

 

 

 

 

§29. [a04-12050_1ex10d1.htm#NoUnwrittenAgreements]

NO UNWRITTEN AGREEMENTS [a04-12050_1ex10d1.htm#NoUnwrittenAgreements]

 

 

 

 

 

 

§30. [a04-12050_1ex10d1.htm#TimeOfThe]

TIME OF THE ESSENCE [a04-12050_1ex10d1.htm#TimeOfThe]

 

 

 

 

 

 

§31. [a04-12050_1ex10d1.htm#RightsOfThirdParties]

RIGHTS OF THIRD PARTIES [a04-12050_1ex10d1.htm#RightsOfThirdParties]

 

 

 

 

 

 

§32. [a04-12050_1ex10d1.htm#PatriotAct]

PATRIOT ACT [a04-12050_1ex10d1.htm#PatriotAct]

 

 

v

--------------------------------------------------------------------------------


 

EXHIBITS

 

EXHIBIT A [a04-12050_1ex10d1.htm#ExhibitA]

 

FORM OF REVOLVING CREDIT NOTE [a04-12050_1ex10d1.htm#ExhibitA]

EXHIBIT B [a04-12050_1ex10d1.htm#ExhibitB]

 

LOAN REQUEST [a04-12050_1ex10d1.htm#ExhibitB]

EXHIBIT C [a04-12050_1ex10d1.htm#ExhibitC]

 

COMPLIANCE CERTIFICATE [a04-12050_1ex10d1.htm#ExhibitC]

EXHIBIT D [a04-12050_1ex10d1.htm#ExhibitD]

 

FORM OF ASSIGNMENT AND ACCEPTANCE [a04-12050_1ex10d1.htm#ExhibitD]

 

SCHEDULES

 

SCHEDULE 1

 

LENDERS; DOMESTIC AND EURODOLLAR LENDING OFFICES

SCHEDULE 1.1

 

COMMITMENTS

SCHEDULE 1.2

 

[INTENTIONALLY OMITTED]

SCHEDULE 1.3

 

RELATED COMPANIES & UNCONSOLIDATED ENTITIES

SCHEDULE 6.3

 

PROPERTIES NOT OWNED BY THE BORROWER

SCHEDULE 6.7

 

LITIGATION

SCHEDULE 6.15

 

RELATED PARTY TRANSACTIONS

SCHEDULE 6.18

 

ENVIRONMENTAL MATTERS

SCHEDULE 6.22

 

CONDEMNATION PROCEEDINGS

 

i

--------------------------------------------------------------------------------


 

FIRST AMENDED AND RESTATED UNSECURED
REVOLVING CREDIT AGREEMENT

 

This FIRST AMENDED AND RESTATED UNSECURED REVOLVING CREDIT AGREEMENT is made as
of the 20th day of October, 2004, by and among AMERIVEST PROPERTIES INC., a
Maryland corporation (the “Borrower”), KEYBANK NATIONAL ASSOCIATION, a national
banking association (“KeyBank”), the other lending institutions which are listed
on Schedule 1 or hereafter become a party hereto (the “Lenders”), and KEYBANK
NATIONAL ASSOCIATION, as agent for itself and such other lending institutions
(the “Agent”).

 

WHEREAS, Borrower, Fleet National Bank (“FNB”) and FNB as Agent entered into
that certain Unsecured Revolving Credit Agreement dated as of December 15, 2003,
as amended by that certain First Amendment to Unsecured Revolving Credit
Agreement dated as of March 16, 2004 (collectively, the “Original Credit
Agreement”); and

 

WHEREAS, FNB has assigned its position as a Lender to KeyBank, and FNB has
resigned its position as Agent under the Original Credit Agreement, and KeyBank
has been appointed as the new Agent;

 

WHEREAS, Borrower has requested that the Lenders amend certain provisions of the
Original Credit Agreement;

 

WHEREAS, Agent, Borrower and the Lenders desire to amend and restate the
Original Credit Agreement in its entirety;

 

NOW, THEREFORE, to accomplish these purposes, the Agent, the Borrower and the
Lenders hereby amend and restate the Original Credit Agreement in its entirety
and agree as follows:

 

§1.          DEFINITIONS AND RULES OF INTERPRETATION

 

§1.1         Definitions.  The following terms shall have the meanings set forth
in this §l or elsewhere in the provisions of this Agreement referred to below:

 

Adjusted EBITDA.  EBITDA minus the Reserve Amount for all Real Estate Assets
owned by Borrower or any of the Related Companies.

 

Affiliated Lenders.  Any commercial bank which is (i) the parent corporation of
any of the Lenders originally listed on Schedule 1, (ii) a wholly-owned
subsidiary of any of the Lenders or (iii) a wholly-owned subsidiary of the
parent corporation of any of the Lenders.

 

Agent.  KeyBank National Association acting as agent for the Lenders or any
successor agent.

 

Agent’s Head Office.  The Agent’s head office located at 127 Public Square,
Cleveland, Ohio 44114-1306, or at such other location as the Agent may designate
from time to time.

 

--------------------------------------------------------------------------------


 

Agreement.  This First Amended and Restated Unsecured Revolving Credit
Agreement, including the Schedules and Exhibits hereto.

 

Agreement Regarding Fees.  The Agreement Regarding Fees of even date herewith
between Borrower and KeyBank.

 

Arranger.  KeyBank Capital Markets or any successor.

 

Assignment and Acceptance.  See §18.

 

Balance Sheet Date.  June 30, 2004.

 

Borrower.  As defined in the preamble hereto.

 

Borrowing Date.  The date on which any Loan is made or is to be made, and the
date on which any Loan is converted or continued in accordance with §2.4.

 

Breakage Costs.  The cost to any Lender of re-employing funds bearing interest
at LIBOR, incurred (or expected to be incurred) in connection with (i) any
payment of any portion of the Loan bearing interest at LIBOR prior to the
termination of any applicable Interest Period, (ii) the conversion of a LIBOR
Loan to any other applicable interest rate on a date other than the last day of
the relevant Interest Period, or (iii) the failure of Borrower to draw down, on
the first day of the applicable Interest Period, any amount as to which Borrower
has elected a LIBOR Loan.

 

Business Day.  Any day other than a Saturday, Sunday or day which shall be in
the State of Ohio a legal holiday or day on which banking institutions are
required or authorized to close and, in the case of LIBOR Loans, also a day
which is a LIBOR Business Day.

 

Capitalized Leases.  Leases under which the Borrower is the lessee or obligor,
the discounted future rental payment obligations under which are required to be
capitalized on the balance sheet of the Borrower in accordance with Generally
Accepted Accounting Principles.

 

CERCLA.  See §6.18.

 

Change in Control.  The occurrence of any of the following events: (A) if during
any twelve month period on or after the Closing Date while any portion of the
Loan remains outstanding or Lenders have any obligation to make further Loans,
individuals who at the beginning of such period constituted the Board of
Directors of the Borrower (together with any new directors whose election by the
Board of Directors or whose nomination for election by the shareholders of the
Borrower was approved by a vote of at least a majority of the members of the
Board of Directors then in office who either were members of the Board of
Directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the members of the Board of Directors then in office; or (B) if
there occurs a change of control of the Borrower of a nature that would be
required to be reported in response to Item 1a of Form 8-K filed pursuant to
Section 13 or 15 under the Securities Exchange Act of 1934, or in any other
filing by the Borrower with the

 

2

--------------------------------------------------------------------------------


 

Securities and Exchange Commission; or (C) if the Borrower or any Related
Company consolidates with, is acquired by, or merges into or with any Person.

 

Closing Date.  The date upon which this Agreement shall become effective
pursuant to §10 and the initial Loan shall be advanced.

 

Code.  The Internal Revenue Code of 1986, as amended and in effect from time to
time.

 

Commitment.  With respect to each Lender, the amount set forth from time to time
on Schedule 1.1 hereto as the amount of such Lender’s commitment to make Loans
to the Borrower.

 

Commitment Increase.  An increase in the Total Commitment to not more than
$50,000,000.00 pursuant to §2.7.

 

Commitment Increase Date.  See §2.7(a).

 

Compliance Certificate.  A certificate in the form of Exhibit C hereto signed by
a Responsible Officer setting forth in reasonable detail computations evidencing
compliance with the covenants contained in §9.1 through §9.6, §8.3(d) and §8.7.

 

Controlled Unconsolidated Entity.  An Unconsolidated Entity to the extent that
the Borrower has the authority to make management decisions on behalf of such
Unconsolidated Entity, or when this term is used with respect to the negative
covenants herein, an Unconsolidated Entity in which the Borrower has the right
or ability to prevent such Unconsolidated Entity from taking the action which is
prohibited by the applicable negative covenant.

 

Conversion Request.  A notice given by the Borrower to the Agent of its election
to convert or continue a Loan in accordance with §2.4.

 

Default.  See §12.1.

 

Distribution.  The declaration or payment of any dividend or distribution of
cash or cash equivalents to the shareholders of the Borrower or the limited
partners of any operating partnership in which the Borrower is a general
partner.

 

Dollars or $.  Dollars in lawful currency of the United States of America.

 

Domestic Lending Office.  Initially, the office of each Lender designated as
such in Schedule 1.1 hereto; thereafter, such other office of such Lender, if
any, located within the United States that will be making or maintaining Prime
Rate Loans.

 

EBITDA.  For any period of calculation and without duplication, net income
(loss) of Borrower for such period (determined in accordance with Generally
Accepted Accounting Principles, before allocations to minority interests and
excluding all amounts attributable to the net income or net losses of
Unconsolidated Entities) plus the sum of the following amounts (but only to the
extent included in determining net income (loss) for such period): 
(a) depreciation and amortization expense of Borrower for such period plus
(b) Interest Expense for such period

 

3

--------------------------------------------------------------------------------


 

plus (c) income tax expense of Borrower in respect of such period plus
(d) extraordinary losses of Borrower, losses from the sale of assets of Borrower
and losses resulting from forgiveness of debt by Borrower, all for such period
minus (e) extraordinary gains of Borrower and gains from the sale of assets of
Borrower for such period plus (f) any cash dividends or distributions actually
received (and not reinvested) by Borrower from its Unconsolidated Entities.

 

Effective Date.  The date upon which this Agreement shall become effective
pursuant to §10.

 

Eligible Assignee.  Any of (a) a commercial bank organized under the laws of the
United States, or any State thereof or the District of Columbia, and having
total assets in excess of $1,000,000,000; (b) a savings and loan association or
savings bank organized under the laws of the United States, or any State thereof
or the District of Columbia, and having a net worth of at least $100,000,000,
calculated in accordance with Generally Accepted Accounting Principles; (c) a
commercial bank organized under the laws of any other country which is a member
of the Organization for Economic Cooperation and Development (the “OECD”), or a
political subdivision of any such country, and having total assets in excess of
$1,000,000,000, provided that such bank is acting through a branch or agency
located in the country in which it is organized or another country which is also
a member of the OECD; (d) the central bank of any country which is a member of
the OECD; (e) an insurance company and other institutional investor having a net
worth of at least $100,000,000 that, in the reasonable judgment of the Agent,
has substantial experience in real estate lending or investing in loans similar
to the Loans; (f) an investment fund or similar entity having a net worth of at
least $100,000,000 that is engaged in making, purchasing or holding bank loans
or similar extensions of credit and that is managed by an investment advisor
that, in the reasonable judgment of the Agent, has substantial experience in
real estate lending or investing in loans similar to the Loans or (g) an
Affiliated Lender, provided, however that neither the Borrower, any of the
Related Companies or any of the Unconsolidated Entities nor any affiliate
thereof shall be Eligible Assignees.

 

Employee Benefit Plan.  Any employee benefit plan within the meaning of §3 (3)
of ERISA maintained or contributed to by the Borrower or any ERISA Affiliate,
other than a Multiemployer Plan.

 

Environmental Laws.  See §6.18(a).

 

ERISA.  The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time.

 

ERISA Affiliate.  Any Person which is treated as a single employer with the
Borrower under §414 of the Code.

 

ERISA Reportable Event.  A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived.

 

Eurocurrency Reserve Rate.  For any day with respect to a LIBOR Loan, the
maximum rate (expressed as a decimal) at which any Lender subject thereto would
be required to maintain reserves (a “Eurocurrency Reserve”) under Regulation D
of the Board of Governors of the

 

4

--------------------------------------------------------------------------------


 

Federal Reserve System (or any successor or similar regulations relating to such
reserve requirements) against “Eurocurrency Liabilities” (as that term is used
in Regulation D), if such liabilities were outstanding. The Eurocurrency Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in the Eurocurrency Reserve Rate.

 

Event of Default.  See §12.1.

 

Facility Percentage.  With respect to each Lender, the percentage set forth from
time to time on Schedule 1.1 hereto as such Lender’s percentage of the Total
Commitment.

 

Federal Funds Effective Rate.  For any day, the rate per annum (rounded upward
to the nearest one-hundredth of one percent (1/100 of 1%)) announced by the
Federal Reserve Bank of Cleveland on such day as being the weighted average of
the rates on overnight federal funds transactions arranged by federal funds
brokers on the previous trading day, as computed and announced by such Federal
Reserve Bank in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate.”

 

Fixed Charges.  With respect to any fiscal period of the Borrower, an amount
equal to the sum of (i) Interest Expense, (ii) regularly scheduled installments
of principal payable with respect to all Indebtedness of Borrower and the
Related Companies, excluding any balloon payments due at the maturity of such
Indebtedness, plus (iii) all dividend payments due to the holders of any
preferred stock of the Borrower.

 

Funds From Operations.  With respect to any fiscal period of the Borrower, an
amount equal to net income (computed in accordance with Generally Accepted
Accounting Principles) from the operation of Real Estate Assets, excluding gains
(or losses) from debt restructuring and sales of property, plus real estate
depreciation and amortization, and after adjustments for unconsolidated
partnerships and joint ventures; provided, however, in the event that Borrower
shall not have owned a Real Estate Asset for the entire previous four fiscal
quarters, then for the purpose of determining the Funds From Operation with
respect to such Real Estate Asset, the net income (computed in accordance with
Generally Accepted Accounting Principles) for such Real Estate Asset shall be
annualized in a manner reasonably acceptable to Agent.  Adjustments for
unconsolidated partnerships and joint ventures will be calculated to reflect
funds from operations on the same basis.

 

Generally Accepted Accounting Principles.  Principles that are (a) consistent
with the principles promulgated or adopted by the Financial Accounting Standards
Board and its predecessors, as in effect from time to time and (b) consistently
applied with past financial statements of the Borrower adopting the same
principles; provided that a certified public accountant would, insofar as the
use of such accounting principles is pertinent, be in a position to deliver an
unqualified opinion (other than a qualification regarding changes in Generally
Accepted Accounting Principles) as to financial statements in which such
principles have been properly applied.

 

Gross Asset Value.  At any date, Borrower’s total assets, adjusted to add back
the accumulated depreciation of its real estate assets, all as determined in
accordance with Generally

 

5

--------------------------------------------------------------------------------


 

Accepted Accounting Principals as of such date, plus $4,507,557 (which amount
represents the difference between the purchase price and historical net book
value of Sheridan Plaza upon Borrower’s acquisition in 2001).

 

Guaranteed Pension Plan.  Any employee pension benefit plan within the meaning
of §3(2) of ERISA maintained or contributed to by the Borrower or any ERISA
Affiliate the benefits of which are guaranteed on termination in full or in part
by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.

 

Hazardous Substances.  See §6.18(b).

 

Indebtedness.  All obligations, contingent and otherwise, that in accordance
with Generally Accepted Accounting Principles should be classified upon the
obligor’s balance sheet as liabilities, or to which reference should be made by
footnotes thereto, including, without limitation, all of the following, whether
or not so classified: (a) the Obligations, (b) all debt and similar monetary
obligations, whether direct or indirect; (c) all liabilities secured by any
mortgage, pledge, negative pledge, security interest, lien, negative lien,
charge, or other encumbrance existing on property owned or acquired subject
thereto, whether or not the liability secured thereby shall have been assumed;
(d) all guarantees, endorsements and other contingent obligations whether direct
or indirect in respect of indebtedness or obligations of others, including any
liability as the general partner of a partnership, any obligation to supply
funds to or in any manner to invest in, directly or indirectly, the debtor, to
purchase indebtedness, or to assure the owner of indebtedness against loss,
through an agreement to purchase goods, supplies, or services for the purpose of
enabling the debtor to make payment of the indebtedness held by such owner or
otherwise, and the obligations to reimburse the issuer in respect of any letters
of credit; and (e) such obligor’s liabilities, contingent or otherwise of the
type set forth in (a) through (d) above, under any joint venture, limited
liability company or partnership agreement.

 

Intangible Assets.  Collectively, (i) the amount (to the extent reflected in
determining Borrower’s total assets) of all write-ups (other than write-ups
resulting from foreign currency translations and write-ups of assets of a going
concern business made within 12 months after the acquisition of such business)
in the book value of any asset (other than real property assets) owned by
Borrower, and (ii) goodwill, patents, trademarks, service marks, trade names,
anticipated future benefit of tax loss carry forwards, copyrights, organization
or developmental expenses, deferred financing costs, and other intangible
assets.

 

Interest Expense.  With respect to any fiscal period of the Borrower, an amount
equal to the sum of the following with respect to all Indebtedness of the
Borrower and the Related Companies: (i) total interest expense, accrued in
accordance with Generally Accepted Accounting Principles plus (ii) all
capitalized interest determined in accordance with Generally Accepted Accounting
Principles.  Interest Expense shall not include any write-off of unamortized
financing fees relating to the Original Credit Agreement.

 

Interest Payment Date.  As to any Prime Rate Loan or LIBOR Loan, the first day
of each calendar month.

 

6

--------------------------------------------------------------------------------


 

Interest Period.  With respect to each Loan, (a) initially, the period
commencing on the Borrowing Date of such Loan and ending on the last day of one
of the periods set forth below, as selected by the Borrower in a Loan Request or
Conversion Request, as applicable, (i) for any Prime Rate Loan, the day on which
such Prime Rate Loan is paid in full or converted to a LIBOR Loan; and (ii) for
any LIBOR Loan, 1, 2 or 3 months; and (b) thereafter, each period commencing on
the last day of the next preceding Interest Period applicable to such Loan and
ending on the last day of one of the periods set forth above, as selected by the
Borrower in a Conversion Request; provided that all of the foregoing provisions
relating to Interest Periods are subject to the following:

 

(A)          if any Interest Period with respect to a LIBOR Loan would otherwise
end on a day that is not a LIBOR Business Day, that Interest Period shall be
extended to the next succeeding LIBOR Business Day unless the result of such
extension would be to carry such Interest Period into another calendar month, in
which event such Interest Period shall end on the immediately preceding LIBOR
Business Day;

 

(B)           if any Interest Period with respect to a Prime Rate Loan would end
on a day that is not a Business Day, that Interest Period shall end on the next
succeeding Business Day;

 

(C)           if the Borrower shall fail to give notice as provided in §2.4, the
Borrower shall be deemed to have requested a conversion of the affected LIBOR
Loan to a Prime Rate Loan on the last day of the then current Interest Period
with respect thereto;

 

(D)          any Interest Period relating to any LIBOR Loan that begins on the
last LIBOR Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last LIBOR Business Day of a calendar month; and

 

(E)           any Interest Period relating to any LIBOR Loan that would
otherwise extend beyond the Maturity Date shall end on the Maturity Date.

 

Investments. All expenditures made and all liabilities incurred (contingently or
otherwise) for the acquisition of stock, partnership or membership interests or
Indebtedness of, or for loans, advances, capital contributions or transfers of
property to, or in respect of any guaranties (or other commitments as described
under Indebtedness), or obligations of, any Person. In determining the aggregate
amount of Investments outstanding at any particular time: (a) the amount of any
Investment represented by a guaranty shall be taken at not less than the
principal amount of the obligations guaranteed and still outstanding; (b) there
shall be included as an Investment all interest accrued with respect to
Indebtedness constituting an Investment unless and until such interest is paid;
(c) there shall be deducted in respect of each such Investment any amount
received as a return of capital (but only by repurchase, redemption, retirement,
repayment, liquidating dividend or liquidating distribution); (d) there shall
not be deducted in respect of any Investment any amounts received as earnings on
such Investment, whether as dividends, interest or otherwise, except that
accrued interest included as provided in the foregoing clause (b) may be
deducted when paid; and (e) there shall not be deducted from the aggregate
amount of Investments any decrease in the value thereof.

 

7

--------------------------------------------------------------------------------


 

KeyBank.  See preamble.

 

Lenders.  KeyBank and the other lending institutions listed from time to time on
Schedule 1 hereto and any other Person who becomes an assignee of any rights of
a Lender pursuant to §18 or a Person who acquires all or substantially all of
the stock or assets of a Lender.

 

LIBOR.  For any LIBOR Loan for any Interest Period, the average rate (rounded
upwards to the nearest 1/16th) as shown in Dow Jones Markets (formerly Telerate)
(Page 3750) at which deposits in U.S. dollars are offered by first class banks
in the London Interbank Market at approximately 11:00 a.m. (London time) on the
day that is two (2) LIBOR Business Days prior to the first day of such Interest
Period with a maturity approximately equal to such Interest Period and in an
amount approximately equal to the amount to which such Interest Period relates,
adjusted for reserves and taxes if required by future regulations.  If Dow Jones
Markets no longer reports such rate or Agent determines in good faith that the
rate so reported no longer accurately reflects the rate available to Agent in
the London Interbank Market, Agent may select a replacement index.  For any
period during which a Reserve Percentage shall apply, LIBOR with respect to
LIBOR Loans shall be equal to the amount determined above divided by an amount
equal to 1 minus the Reserve Percentage.

 

LIBOR Business Day.  Any day on which commercial banks are open for
international business (including dealings in Dollar deposits) in London,
England.

 

LIBOR Lending Office.  Initially, the office of each Lender designated as such
in Schedule 1.1 hereto; thereafter, such other office of such Lender, if any,
that shall be making or maintaining LIBOR Loans.

 

LIBOR Loans.  Loans bearing interest calculated by reference to LIBOR.

 

LIBOR Prepayment Fee.  See §3.3(a).

 

Liens.  See §8.2.

 

Loan Documents.  This Agreement, the Notes, and any and all other agreements,
documents and instruments now or hereafter evidencing, securing or otherwise
relating to the Loans.

 

Loan Request.  See §2.5.

 

Loans.  The Loans made or to be made by the Lenders to the Borrower pursuant to
§2.

 

Majority Lenders.  As of any date, the Lenders whose aggregate Facility
Percentages constitute at least fifty-one percent (51%).

 

Material Adverse Effect.  A material adverse effect on (i) any of the Real
Estate, (ii) the business, results of operations or financial condition of the
Borrower and the Related Companies taken as a whole, (iii) the ability of the
Borrower to perform its obligations under the Loan

 

8

--------------------------------------------------------------------------------


 

Documents, or (iv) the validity or enforceability of any of the Loan Documents
or the remedies or material rights of the Agent or the Lenders thereunder.

 

Maturity Date.  The earlier of  (i) November 12, 2007 or (ii) such date as the
Secured Revolving Credit Agreement may be terminated and the loans thereunder
prepaid, or such earlier date on which the Loans shall become due and payable
pursuant to the terms hereof.

 

Multiemployer Plan.  Any multiemployer plan within the meaning of §3(37) of
ERISA maintained or contributed to by the Borrower or any ERISA Affiliate.

 

Net Offering Proceeds.  All cash proceeds received after the Closing Date by the
Borrower, as a result of the sale of common, preferred or other classes of stock
of the Borrower less customary costs and discounts of issuance paid by Borrower
in connection therewith.

 

Net OP Proceeds.  All cash proceeds received and the fair market value of all
property contributed, after the Closing Date, as a result of the issuance of any
limited partnership interests, limited liability company interests or other
equity interests in any entity that is a Related Company (such entities being
sometimes called “operating partnerships”) less customary costs and discounts of
issuance paid by such operating partnership or Borrower in connection therewith.

 

Net Operating Income.  With respect to any fiscal period of the Borrower and
with respect to any one or more of the Real Estate Assets, the total rental and
other income from the operation of such Real Estate Assets, after deducting all
expenses and other proper charges incurred by the Borrower in connection with
the operation of such Real Estate Assets during such fiscal period, including,
without limitation, real estate taxes and bad debt expenses, but before payment
or provision for debt service charges, income taxes, and depreciation,
amortization, and other non-cash expenses, all as determined in accordance with
Generally Accepted Accounting Principles except that there shall be no rent
leveling adjustments made when computing Net Operating Income.

 

Notes.  See §2.2.

 

Obligations.  All indebtedness, obligations and liabilities of the Borrower to
any of the Lenders and the Agent, individually or collectively, under this
Agreement or any of the other Loan Documents or in respect of any of the Loans
or the Notes or other instruments at any time evidencing any thereof, whether
existing on the date of this Agreement or arising or incurred hereafter, direct
or indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, arising by contract, operation
of law of otherwise.

 

OFAC.  Office of Foreign Asset Control of the Department of the Treasury of the
United States of America.

 

Original Credit Agreement.  As defined in the preamble.

 

Outstanding.  With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination.

 

9

--------------------------------------------------------------------------------


 

Outstanding Obligations.  As of any date of determination, the sum of the
outstanding principal amount of the Loans.

 

Patriot Act.  The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same may
be amended from time to time, and corresponding provisions of future laws.

 

PBGC.  The Pension Benefit Guaranty Corporation created by §4002 of ERISA and
any successor entity or entities having similar responsibilities.

 

Permitted Liens.  Liens, security interests and other encumbrances permitted by
§8.2.

 

Person.  Any individual, corporation, partnership, trust, unincorporated
association, business, or other legal entity, and any government or any
governmental agency or political subdivision thereof.

 

Prepayment Date.  See §3.3.

 

Prime Rate.  The greater of (a) the variable per annum rate of interest
designated from time to time by KeyBank as its Prime Rate or (b) one percent
(1%) in excess of the Federal Funds Effective Rate.  The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate being
charged to any customer.  Changes in the rate of interest resulting from changes
in the Prime Rate shall take place immediately without notice or demand of any
kind.

 

Prime Rate Loans.  Those Loans bearing interest calculated by reference to the
Prime Rate.

 

Properties.  All Real Estate Assets, Real Estate, and all other assets,
including, without limitation, intangibles and personalty owned by the Borrower.

 

Real Estate.  All real property at any time owned, leased (as lessee or
sublessee) or operated by the Borrower, or any of the Related Companies or any
Controlled Unconsolidated Entity.

 

Real Estate Assets.  Those fixed and tangible properties consisting of land,
buildings and/or other improvements owned by the Borrower, by any of the Related
Companies or by any Controlled Unconsolidated Entity at the relevant time of
reference thereto, but excluding all leaseholds other than leaseholds under
ground leases having an unexpired term of 30 years or more.

 

Record.  The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by any Lender with
respect to any Loan referred to in such Note.

 

Related Companies.  The entities listed and described on Schedule 1.3 hereto, or
thereafter, any entity whose financial statements are consolidated or combined
with the Borrower’s pursuant to Generally Accepted Accounting Principles, or any
ERISA Affiliate.

 

10

--------------------------------------------------------------------------------


 

Release.  See §6.18(c)(iii).

 

Reserve Amount.  With respect to any Real Estate Assets or group of Real Estate
Assets, a normalized annual reserve for capital expenditures, replacement
reserves and leasing costs at the rate of $0.25 per year per square foot of net
leasable area contained in all buildings on such Real Estate Assets.

 

Reserve Percentage.  For any Interest Period, that percentage which is specified
three (3) Business Days before the first day of such Interest Period by the
Board of Governors of the Federal Reserve System (or any successor) or any other
governmental or quasi-governmental authority with jurisdiction over Agent or any
Lender for determining the maximum reserve requirement (including, but not
limited to, any marginal reserve requirement) for Agent or any Lender with
respect to liabilities constituting of or including (among other liabilities)
Eurocurrency liabilities in an amount equal to that portion of the Loan affected
by such Interest Period and with a maturity equal to such Interest Period.

 

Responsible Officer.  With respect to the Borrower, any one of its Chairman,
President, Chief Executive Officer, Chief Financial Officer, or Executive Vice
Presidents or Vice Presidents.

 

Secured Revolving Credit Agreement.  The Revolving Credit Agreement dated
November 12, 2002 among the Borrower, Fleet National Bank and other lenders
party thereto and Fleet National Bank as Agent, as amended by a First Amendment
dated February 6, 2003 and a Second Amendment dated March 16, 2004 (and with the
interest of Fleet National Bank, individually and as Agent, having been assigned
to KeyBank), and as further amended from time to time, pursuant to which the
lenders party thereto have provided Borrower with a revolving line of credit in
the maximum principal amount of $42,000,000.  Upon consummation of the
modification of such Revolving Credit Agreement by Borrower, KeyBank and the
other lenders a party thereto pursuant to the term sheet from KeyBank to
Borrower dated September 15, 2004, the Secured Revolving Credit Agreement shall
be deemed to be such revolving credit agreement (including any increase in the
principal amount thereof up to $75,000,000.00 as contemplated by such term
sheet) as the same may be further amended from time to time.

 

Subsidiary.  Any corporation, association, trust, or other business entity of
which the designated parent or other controlling Person shall at any time own
directly or indirectly through a Subsidiary or Subsidiaries at least a majority
(by number of votes) of the outstanding Voting Interests.

 

Tangible Net Worth.  At any date, Borrower’s total assets, adjusted to add back
the accumulated depreciation of its real estate assets, less its Intangible
Assets, less its Total Liabilities, all as determined in accordance with
Generally Accepted Accounting Principals as determined as of such date.

 

Total Commitment.  The sum of the Commitments of the Lenders, as in effect from
time to time.

 

Total Liabilities.  The sum, without duplication of (i) all consolidated
liabilities of the Borrower determined in accordance with the accounting
principles used in the preparation of the

 

11

--------------------------------------------------------------------------------


 

financial statements delivered pursuant to §7.4, including capital leases,
accounts payable, accrued expenses, mortgage payables, notes payable, senior
notes, convertible debentures, subordinated debentures, and secured or unsecured
debt owed to banks or other financial institutions, (ii) all Indebtedness of the
Borrower whether or not so classified, including, without limitation, all
outstanding Loans under this Agreement, (iii) the balance available for drawing
under letters of credit issued for the account of the Borrower and (iv)
Borrower’s Unconsolidated Entity Percentage of the Indebtedness of all
Unconsolidated Entities.

 

Type.  As to any Loan its nature as a Prime Rate Loan or a LIBOR Loan.

 

Unconsolidated Entity.  As of any date, any Person in whom the Borrower or any
Related Company holds an Investment, and whose financial results would not be
consolidated under Generally Accepted Accounting Principles with the financial
statements of the Borrower, if such statements were prepared as of such date.
Unconsolidated Entities existing on the date hereof are set forth in Schedule
1.3.

 

Unconsolidated Entity Percentage.  With respect to any Unconsolidated Entity,
the percentage interest of the Borrower or any Related Company in such
Unconsolidated Entity which shall be the greatest of the following: (a) the
relative nominal direct and indirect ownership interest owned by Borrower or any
Related Company (expressed as a percentage) in such Unconsolidated Entity, (b)
the proportion (expressed as a percentage) of Borrower’s relative contingent
liability for the Indebtedness of such Unconsolidated Entity to that entity’s
total Indebtedness, or (c) the relative and indirect economic interest owned by
Borrower or any Related Company (calculated as a percentage) in such
Unconsolidated Entity determined in accordance with the applicable provisions of
the declaration of trust, articles or certificate of incorporation, articles of
organization, partnership agreement, limited liability operating agreement,
joint venture agreement or other applicable organizational document of such
Unconsolidated Entity.

 

Voting Interests.  Stock or similar ownership interests, of any class or classes
(however designated), the holders of which are at the time entitled, as such
holders, (a) to vote for the election of a majority of the directors (or persons
performing similar functions) of the corporation, association, partnership,
trust or other business entity involved, or (b) to control, manage or conduct
the business of the corporation, partnership, association, trust or other
business entity involved.

 

§1.2         Rules of Interpretation.

 

(a)           A reference to any document or agreement shall include such
document or agreement as amended, modified or supplemented from time to time in
accordance with its terms and the terms of this Agreement.

 

(b)           The singular includes the plural and the plural includes the
singular.

 

(c)           A reference to any law includes any amendment or modification to
such law.

 

12

--------------------------------------------------------------------------------


 

(d)           A reference to any Person includes its permitted successors and
permitted assigns.

 

(e)           Accounting terms not otherwise defined herein have the meanings
assigned to them by Generally Accepted Accounting Principles applied on a
consistent basis by the accounting entity to which they refer and, except as
otherwise expressly stated, all use of accounting terms with respect to the
Borrower shall reflect the consolidation of the financial statements of Borrower
and the Related Companies.

 

(f)            The words “include”, “includes” and “including” are not limiting.

 

(g)           All terms not specifically defined herein or by Generally Accepted
Accounting Principles, which terms are defined in the Uniform Commercial Code as
in effect in Georgia, have the meanings assigned to them therein.

 

(h)           Reference to a particular “§” refers to that section of this
Agreement unless otherwise indicated.

 

(i)            The words “herein”, “hereof”, “hereunder” and words of like
import shall refer to this Agreement as a whole and not to any particular
section or subdivision of this Agreement.

 

(j)            The words “so long as any Loan or Note is outstanding” shall mean
so long as such Loan or Note is not indefeasibly paid in full in cash.

 

§2.          REVOLVING LOAN FACILITY.

 

§2.1         Commitment to Lend.  Subject to the provisions of §2.5 and the
other terms and conditions set forth in this Agreement, each of the Lenders
severally agrees to lend to the Borrower and the Borrower may borrow, repay, and
reborrow from time to time between the Effective Date and the Maturity Date upon
notice by the Borrower to the Agent given and approved by the Agent in
accordance with §2.5, such sums as are requested by the Borrower up to a maximum
aggregate principal amount of Outstanding Obligations (after giving effect to
all amounts requested) at any one time equal to such Lender’s Commitment,
provided that the sum of the Outstanding Obligations (after giving effect to all
amounts requested) shall not at any time exceed the Total Commitment. The Loans
shall be made pro rata in accordance with each Lender’s Facility Percentage and
the Lenders shall at all times immediately adjust inter se any inconsistency
between each Lender’s outstanding principal amount and each Lender’s
Commitment.  Each request for a Loan hereunder shall constitute a representation
and warranty by the Borrower that the conditions set forth in §10 or §11
(whichever is applicable) have been satisfied in all material respects on the
date of such request and will be satisfied on the proposed Borrowing Date of the
requested Loan, provided that the making of such representation and warranty by
Borrower shall not limit the right of any Lender not to lend upon a
determination by the Majority Lenders that such conditions have not been
satisfied.

 

§2.2         The Notes.  The Loans shall be evidenced by separate promissory
notes of the Borrower in substantially the form of Exhibit A hereto (each a
“Note”), and completed with appropriate insertions.  One or more Notes shall be
payable to the order of each Lender in an

 

13

--------------------------------------------------------------------------------


 

aggregate principal amount equal to such Lender’s Commitment. The Borrower
irrevocably authorizes each Lender to make or cause to be made, at or about the
time of the Borrowing Date of any Loan or at the time of receipt of any payment
of principal on such Lender’s Note, an appropriate notation on such Lender’s
Record reflecting the making of such Loan or (as the case may be) the receipt of
such payment. The outstanding amount of the Loans set forth on such Lender’s
Record shall (absent manifest error) be prima facie evidence of the principal
amount thereof owing and unpaid to such Lender, but the failure to record, or
any error in so recording, any such amount on the Record shall not limit or
otherwise affect the obligations of the Borrower hereunder or under any Note to
make payments of principal of or interest on any Note when due. Upon receipt of
an affidavit of an officer of any Lender as to the loss, theft, destruction or
mutilation of its Note or any other security document which is not of public
record, and, in the case of any such loss, theft, destruction or mutilation,
upon cancellation of such Note or other security document, Borrower will issue,
in lieu thereof, a replacement Note or other security document in the same
principal amount thereof and otherwise of like tenor.

 

§2.3         Interest on Loans.

 

(a)           Each Prime Rate Loan shall bear interest for the period commencing
with the Borrowing Date thereof and ending on the last day of the Interest
Period with respect thereto at the rate per annum equal to 2.75% above the Prime
Rate.

 

(b)           Each LIBOR Loan shall bear interest for the period commencing with
the Borrowing Date thereof and ending on the last day of the Interest Period
with respect thereto at the rate per annum equal to 3.50% above LIBOR determined
for such Interest Period.

 

(c)           The Borrower unconditionally promises to pay interest on each Loan
in arrears on each Interest Payment Date with respect thereto.

 

§2.4         Conversion Options.

 

(a)           The Borrower may elect from time to time to convert any
outstanding Loan to a Loan of another Type, provided that (i) with respect to
any such conversion of a LIBOR Loan to a Prime Rate Loan, the Borrower shall
give the Agent at least three (3) Business Days, prior written notice of such
election; (ii) with respect to any such conversion of a LIBOR Loan into a Prime
Rate Loan, such conversion shall only be made on the last day of the Interest
Period with respect thereto; (iii) subject to the further proviso at the end of
this section and subject to §2.4(b) and §2.4(d) hereof with respect to any such
conversion of a Prime Rate Loan to a LIBOR Loan, the Borrower shall give the
Agent at least three (3) LIBOR Business Days, prior written notice of such
election and (iv) no Loan may be converted into a LIBOR Loan when any Default or
Event of Default has occurred and is continuing. On the date on which such
conversion is being made, each Lender shall take such action as is necessary to
transfer its Facility Percentage of such Loans to its Domestic Lending Office or
its LIBOR Lending Office, as the case may be. All or any part of outstanding
Loans of any Type may be converted as provided herein, provided further that
each Conversion Request relating to the conversion of a Prime Rate Loan to a
LIBOR Loan shall be for an amount equal to $5,000,000 or an integral multiple of
$1,000,000 in excess thereof and shall be irrevocable by the Borrower.

 

14

--------------------------------------------------------------------------------


 

(b)           Any Loans of any Type may be continued as such upon the expiration
of an Interest Period with respect thereto by compliance by the Borrower with
the notice provisions contained in §2.4(a); provided that no LIBOR Loan may be
continued as such when any Default or Event of Default has occurred and is
continuing but shall be automatically converted to a Prime Rate Loan on the last
day of the first Interest Period relating thereto ending during the continuance
of any Default or Event of Default of which the officers of the Agent active
upon the Borrower’s account have actual knowledge.

 

(c)           In the event that the Borrower does not notify the Agent of its
election hereunder with respect to any Loan, such Loan shall be automatically
converted to a Prime Rate Loan at the end of the applicable Interest Period.

 

(d)           The Borrower may not elect to convert a Prime Rate Loan to a LIBOR
Loan pursuant to §2.4(a) or elect to continue a LIBOR Loan pursuant to §2.4(b)
if, after giving effect thereto, there would be greater than five (5) LIBOR
Loans outstanding.  Any Loan Request for a LIBOR Loan that would create greater
than five (5) LIBOR Loans outstanding shall be deemed to be a Conversion Request
for a Prime Rate Loan.

 

§2.5         Requests for Loans.  The Borrower shall give to the Agent written
notice in the form of Exhibit B hereto of each Loan requested hereunder (a “Loan
Request”) no less than (a) one (1) Business Day prior to the proposed Borrowing
Date of any Prime Rate Loan and (b) three (3) LIBOR Business Days prior to the
proposed Borrowing Date of any LIBOR Loan.  Each such notice shall specify (i)
the principal amount of the Loan requested, (ii) the proposed Borrowing Date of
such Loan, (iii) the Interest Period for such Loan, and (iv) the Type of such
Loan, and shall be accompanied by a Compliance Certificate based on the most
recent certificate delivered pursuant to §7.4(d) with updated calculations
evidencing compliance with the covenants contained in §9.3 through §9.6 hereof
after giving effect to such requested Loan.  Within one (1) Business Day after
receipt of a Loan Request, the Agent shall provide to each of the Lenders by
facsimile a copy of such Loan Request and accompanying Compliance Certificate
and each Lender shall, within 24 hours thereafter, notify the Agent if it
believes that any of the conditions contained in §11 of this Agreement has not
been met or waived.  If such a notice is given the Majority Lenders shall
promptly determine whether all of the conditions contained in §11 of this
Agreement have been met or waived.  If no such notice is given by any Lender or
if following such notice the Majority Lenders determine that the conditions
contained in §11 have been met or waived, each of the Lenders shall be obligated
to fund its Facility Percentage of the requested Loans.  Each such Loan Request
shall be irrevocable and binding on the Borrower and the Borrower shall be
obligated to accept the Loan requested from the Lenders on the proposed
Borrowing Date.  Each Loan Request shall be in a minimum aggregate amount of
$5,000,000 or an integral multiple of $1,000,000 in excess thereof.

 

§2.6         Funds for Loans.

 

(a)           Subject to §2.5 and the other provisions of this Agreement, not
later than 11:00 a.m. (Cleveland time) on the proposed Borrowing Date of any
Loans, each of the Lenders will make available to the Agent, at the Agent’s Head
Office, in immediately available funds, the amount of such Lender’s Facility
Percentage of the amount of the requested Loans.  Upon receipt from each Lender
of such amount, and upon receipt of the documents required by §§10 or 11

 

15

--------------------------------------------------------------------------------


 

(whichever is applicable) and the satisfaction of the other conditions set forth
therein, to the extent applicable, the Agent will make available to the Borrower
the aggregate amount of such Loans made available to the Agent by the Lenders. 
The failure or refusal of any Lender to make available to the Agent at the
aforesaid time and place on any Borrowing Date the amount of its Facility
Percentage of the requested Loans shall not relieve any other Lender from its
several obligation hereunder to make available to the Agent the amount of such
other Lender’s Facility Percentage of any requested Loans but shall not obligate
any other Lender or Agent to fund more than its Facility Percentage of the
requested Loans or to increase its Facility Percentage.

 

(b)           The Agent may, unless notified to the contrary by any Lender prior
to a Borrowing Date, assume that such Lender has made available to the Agent on
such Borrowing Date the amount of such Lender’s Facility Percentage of the Loans
to be made on such Borrowing Date, and the Agent may (but it shall not be
required to), in reliance upon such assumption, make available to the Borrower a
corresponding amount.  If any Lender makes available to the Agent such amount on
a date after such Borrowing Date, such Lender shall pay to the Agent on demand
an amount equal to the product of (i) the average computed for the period
referred to in clause (iii) below, of the Federal Funds Effective Rate during
each day included in such period, times (ii) the amount of such Lender’s
Facility Percentage of such Loans, time (iii) a fraction, the numerator of which
is the number of days or portion thereof that elapsed from and including such
Borrowing Date to the date on which the amount of such Lender’s Commitment
Percentage of such Loans shall become immediately available to the Agent, and
the denominator of which is 365.  A statement of the Agent submitted to such
Lender with respect to any amounts owing under this paragraph shall be prima
facie evidence of the amount due and owing to the Agent by such Lender.  If such
Lender does not pay such corresponding amount upon the Agent’s demand therefor,
the Agent will promptly notify the Borrower, and the Borrower shall promptly pay
such corresponding amount to the Agent.  The Agent shall also be entitled to
recover from the Borrower interest on such corresponding amount in respect of
each day from the date such corresponding amount was made available by the Agent
to the Borrower to the date such corresponding amount is recovered by the Agent
at a per annum rate equal to the applicable rate for such Loan.

 

§2.7         Increase in Total Commitment.

 

(a)           Provided that no Default or Event of Default has occurred and is
continuing, the Borrower shall have the one-time option to request an increase
in the Total Commitment to not more than $50,000,000.00 by written notice to the
Agent (the amount of such requested increase is the “Commitment Increase”),
provided that any such increase must become effective on or before December 31,
2005.  Upon receipt of such notice, the Agent shall consult with Arranger and
shall notify the Borrower of the amount of facility fees to be paid to any
Lenders who provide an additional Commitment in connection with such increase in
the Total Commitment.  If the Borrower agrees to pay the facility fees so
determined, then the Agent shall send a notice to all Lenders (the “Additional
Commitment Request Notice”) informing them of the Borrower’s request to increase
the Total Commitment and of the facility fees to be paid with respect thereto. 
Each Lender who desires to provide an additional Commitment upon such terms
shall provide Agent with a written commitment letter specifying the amount of
the additional Commitment by which it is willing to provide prior to such
deadline as may be specified in the Additional Commitment Request Notice.  If
the requested increase is

 

16

--------------------------------------------------------------------------------


 

oversubscribed then the Agent and the Arranger shall allocate the Commitment
Increase among the Lenders who provide such commitment letters on such basis as
the Agent and the Arranger shall determine in their sole discretion.  If the
additional Commitments so provided are not sufficient to provide the full amount
of the Commitment Increase requested by the Borrower, then the Agent may, but
shall not be obligated to, invite one or more Eligible Assignees to become a
Lender and provide an additional Commitment.  The Agent shall provide all
Lenders with a notice setting forth the amount, if any, of the additional
Commitment to be provided by each Lender and the revised Commitment Percentages
which shall be applicable after the effective date of the Commitment Increase
specified therein (the “Commitment Increase Date”).

 

(b)           On the Commitment Increase Date the outstanding principal balance
of the Loans shall be reallocated among the Lenders such that after the
Commitment Increase Date the outstanding principal amount of Loans owed to each
Lender shall be equal to such Lender’s Commitment Percentage (as in effect after
the Commitment Increase Date) of the outstanding principal amount of all Loans. 
On the Commitment Increase Date those Lenders whose Commitment Percentage is
increasing shall advance the funds to the Agent and the funds so advanced shall
be distributed among the Lenders whose Commitment Percentage is decreasing as
necessary to accomplish the required reallocation of the outstanding Loans.  The
funds so advanced shall be Prime Rate Loans until converted to LIBOR Loans which
are allocated among all Lenders based on their Commitment Percentages.  To the
extent such reallocation results in certain Lenders receiving funds which are
applied to LIBOR Loans prior to the last day of the applicable Interest Period,
then the Borrower shall pay to the Agent for the account of the affected Lenders
the LIBOR Prepayment Fee which shall be determined separately for each such
Lender in the manner set forth in §3.3.

 

(c)           Upon the effective date of each increase in the Total Commitment
pursuant to this §2.7 the Agent may unilaterally revise Schedule 1.1 and the
Borrower shall execute and deliver to the Agent new Notes for each Lender whose
Commitment has changed so that the principal amount of such Lender’s Note shall
equal its Commitment.  The Agent shall deliver such replacement Notes to the
respective Lenders in exchange for the Notes replaced thereby which shall be
surrendered by such Lenders.  Such new Notes shall provide that they are
replacements for the surrendered Notes and that they do not constitute a
novation, shall be dated as of the Commitment Increase Date and shall otherwise
be in substantially the form of the replaced Notes.  Within five (5) days of
issuance of any new Notes pursuant to this §2.7(d), the Borrower shall deliver
an opinion of counsel, addressed to the Lenders and the Agent, relating to the
due authorization, execution and delivery of such new Notes and the
enforceability thereof, in form and substance substantially similar to the
opinion delivered in connection with the first disbursement under this
Agreement. The surrendered Notes shall be canceled and returned to the Borrower.

 

§3.          REPAYMENT OF THE LOANS.

 

§3.1         Maturity.  The Borrower unconditionally promises to pay on the
Maturity Date, and there shall become absolutely due and payable on the Maturity
Date, all of the Loans outstanding on such date, together with any and all
accrued and unpaid interest and charges thereon.

 

17

--------------------------------------------------------------------------------


 

§3.2         Mandatory Repayments of Loan.  If at any time the sum of the
Outstanding Obligations exceeds the Total Commitment, then the Borrower shall
immediately pay the amount of such excess to the Agent for the respective
accounts of the Lenders for application to the Loans.  Borrower further
covenants and agrees that, notwithstanding anything to the contrary contained
herein (if anything), at least one (1) time during each calendar year during the
term of this Agreement, Borrower shall cause the outstanding balance of the
Loans to not exceed $20,000,000.00 for a period of not less than thirty (30)
consecutive days, and if necessary to comply with the foregoing, the Borrower
shall repay such amount of the Loans (and accrued and unpaid interest thereon
and other amounts payable hereunder (including all amount payable in connection
with such prepayment)) such that there shall be a balance hereunder of not more
than $20,000,000.00 for such period.

 

§3.3         Optional Repayments of Loans.

 

(a)           The Borrower shall have the right, at its election, to repay the
outstanding amount of the Loans, as a whole or in part, on any Business Day,
without penalty or premium; provided that the full or partial prepayment of the
outstanding amount of any LIBOR Loans made pursuant to this §3.3 may be made
only on the last day of the Interest Period relating thereto, except as set
forth below in this §3.3. The Borrower shall give the Agent no later than 10:00
a.m., Cleveland time, at least two (2) Business Days’ prior written notice of
any prepayment pursuant to this §3.3 of any Prime Rate Loans and four (4) LIBOR
Business Days, notice of any proposed repayment pursuant to this §3.3 of any
LIBOR Loans, specifying the proposed date of payment of Loans and the principal
amount to be paid.  The Agent shall promptly notify each Lender of the principal
amount of such payment to be received by such Lender. Each such partial
prepayment of the Loans shall be in an integral multiple of $1,000,000 and, to
the extent requested by the Agent, shall be accompanied by the payment of all
charges outstanding on all Loans and of accrued interest on the principal repaid
to the date of payment. The principal payments so received shall be applied
first to the principal of Prime Rate Loans and then to the principal of LIBOR
Loans.  Notwithstanding anything contained herein to the contrary, the Borrower
may make a full or partial prepayment of a LIBOR Loan on a date other than the
last day of the Interest Period relating thereto, if all optional prepayments
(in whole or in part) on such Loans shall be accompanied by, and the Borrower
hereby promises to pay, the Breakage Costs.

 

(b)           Borrower understands, agrees and acknowledges the following: 
(i) no Lender has any obligation to purchase, sell and/or match funds in
connection with the use of the LIBOR Rate as a basis for calculating the rate of
interest on a LIBOR Loan; (ii) the LIBOR Rate is used merely as a reference in
determining such rate; and (iii) Borrower has accepted the LIBOR Rate as a
reasonable and fair basis for calculating such rate and any Breakage Costs. 
Borrower further agrees to pay the Breakage Costs, if any, whether or not a
Lender elects to purchase, sell and/or match funds.

 

§4.          CERTAIN GENERAL PROVISIONS.

 

§4.1         Facility Fees.  On the Closing Date, and on other dates specified
in the Agreement Regarding Fees, the Borrower shall pay to KeyBank the fees with
respect to the Loan in the

 

18

--------------------------------------------------------------------------------


 

amounts specified in the Agreement Regarding Fees.  All such fees shall be fully
earned when paid and nonrefundable under any circumstances.

 

§4.2         Unused Fee.  The Borrower shall pay to the Agent for the accounts
of the Lenders in accordance with their respective Facility Percentages an
Unused Fee calculated at the rate of 0.75% per annum on the daily amount by
which the Total Commitment exceeds the Outstanding Obligations for each calendar
month.  The Unused Fee shall be payable monthly in arrears on or before the
third Business Day of each calendar month for the immediately preceding calendar
month commencing on the first such date following the date hereof, with a final
payment on the Maturity Date or any earlier date on which the Commitments shall
terminate.

 

§4.3         Agent’s Fee.  The Borrower shall pay to the Agent, for the Agent’s
own account, an annual Agent’s fee as provided in the Agreement Regarding Fees. 
The Agent’s fee shall be payable quarterly in arrears on the first day of each
calendar quarter for the immediately preceding calendar quarter or portion
thereof.  The Agent’s fee shall also be paid upon the Maturity Date or earlier
termination of the Commitments.  The Agent’s fee for any partial quarter shall
be prorated.

 

§4.4         Funds for Payments.

 

(a)           All payments of principal, interest, closing fees, commitment fees
and any other amounts due hereunder (other than as provided in §4.1, §4.6 and
§4.7) or under any of the other Loan Documents, and all prepayments, shall be
made to the Agent, for the respective accounts of the Lenders, at the Agent’s
Head Office, in each case in Dollars in immediately available funds.

 

(b)           All payments by the Borrower hereunder and under any of the other
Loan Documents shall be made without setoff or counterclaim and free and clear
of and without deduction for any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings, compulsory liens, restrictions or conditions of any
nature now or hereafter imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein unless the Borrower is
compelled by law to make such deduction or withholding.  If any such obligation
is imposed upon the Borrower with respect to any amount payable by it hereunder
or under any of the other Loan Documents, the Borrower shall pay to the Agent,
for the account of the Lenders or (as the case may be) the Agent, on the date on
which such amount is due and payable hereunder or under such other Loan
Document, such additional amount in Dollars as shall be necessary to enable the
Lenders or the Agent to receive the same net amount which the Lenders or the
Agent would have received on such due date had no such obligation been imposed
upon the Borrower. The Borrower will deliver promptly to the Agent certificates
or other valid vouchers for all taxes or other charges deducted from or paid
with respect to payments made by the Borrower hereunder or under such other Loan
Document.

 

§4.5         Computations.  All computations of interest on the Loans and of
other fees to the extent applicable shall be made on the basis of  360-day year
and the actual number of days elapsed. Except as otherwise provided in the
definition of the term “Interest Period” with respect to LIBOR Loans, whenever a
payment hereunder or under any of the other Loan Documents becomes due on a day
that is not a Business Day, the due date for such payment shall be

 

19

--------------------------------------------------------------------------------


 

extended to the next succeeding Business Day, and such extension of time shall
be included in computing interest and fees in connection with such payment. The
outstanding amount of the Loans as reflected on the Records from time to time
shall (absent manifest error) be considered correct and binding on the Borrower
unless within thirty (30) Business Days after receipt by the Agent or any of the
Lenders from Borrower of any notice by the Borrower of such outstanding amount,
the Agent or such Lender shall notify the Borrower to the contrary.

 

§4.6         Additional Costs, Etc.  If any present or future applicable law
(which expression, as used herein, includes statutes, rules and regulations
thereunder and interpretations thereof by any competent court or by any
governmental or other regulatory body or official charged with the
administration or the interpretation thereof and requests, directives,
instructions and notices at any time or from time to time hereafter made upon or
otherwise issued to any Lender or the Agent by any central bank or other fiscal,
monetary or other authority, whether or not having the force of law), shall:

 

(a)           subject any Lender or the Agent to any tax, levy, impost, duty,
charge, fee, deduction or withholding of any nature with respect to this
Agreement, the other Loan Documents, such Lender’s Commitment or the Loans
(other than taxes based upon or measured by the income or profits of such Lender
or the Agent), or

 

(b)           materially change the basis of taxation (except for changes in
taxes on income or profits) of payments to any Lender of the principal of or the
interest on any Loans or any other amounts payable to any Lender under this
Agreement or the other Loan Documents, or

 

(c)           impose or increase or render applicable (other than to the extent
specifically provided for elsewhere in this Agreement) any special deposit,
reserve, assessment, liquidity, capital adequacy or other similar requirements
(whether or not having the force of law) against assets held by, or deposits in
or for the account of, or Loans by, or commitments of an office of any Lender,
or

 

(d)           impose on any Lender any other conditions or requirements with
respect to this Agreement, the other Loan Documents, the Loans, the Commitment,
or any class of Loans or commitments of which any of the Loans or the Commitment
forms a part;

 

and the result of any of the foregoing is

 

(i)            to increase the cost to such Lender of making, funding, issuing,
renewing, extending or maintaining any of the Loans or such Lender’s Commitment,
or

 

(ii)           to reduce the amount of principal, interest or other amount
payable to such Lender or the Agent hereunder on account of the Commitments or
any of the Loans, or

 

(iii)          to require such Lender or the Agent to make any payment or to
forego any interest or other sum payable hereunder, the amount of which payment
or foregone interest or other sum is calculated by reference to the gross amount
of any sum receivable or deemed received by such Lender or the Agent from the
Borrower hereunder,

 

20

--------------------------------------------------------------------------------


 

then, and in each such case, the Borrower will, upon demand made by such Lender
or (as the case may be) the Agent at any time and from time to time and as often
as the occasion therefor may arise, pay to such Lender or the Agent, to the
extent permitted by law, such additional amounts as will be sufficient to
compensate such Lender or the Agent for such additional cost, reduction, payment
or foregone interest or other sum.

 

§4.7         Capital Adequacy.  If any present or future law, governmental rule,
regulation, policy, guideline or directive (whether or not having the force of
law) or the interpretation thereof by a court or governmental authority with
appropriate jurisdiction affects the amount of capital required or expected to
be maintained by banks or bank holding companies and any Lender or the Agent
determines that the amount of capital required to be maintained by it is
increased by or based upon the existence of the Loans made or deemed to be made
pursuant hereto, then such Lender or the Agent may notify the Borrower of such
fact, and the Borrower shall pay to such Lender or the Agent from time to time
on demand, as an additional fee payable hereunder, such amount as such Lender or
the Agent shall determine in good faith and certify in a notice to the Borrower
to be an amount that will adequately compensate such Lender or the Agent in
light of these circumstances for its increased costs of maintaining such
capital. Each Lender and the Agent shall allocate such cost increases among its
customers in good faith and on an equitable basis.

 

§4.8         Certificate.  A certificate setting forth any additional amounts
payable pursuant to §§4.6 or 4.7 and a brief explanation of such amounts which
are due, submitted by any Lender or the Agent to the Borrower, shall be prima
facie evidence that such amounts are due and owing.

 

§4.9         Breakage Costs.  Borrower shall pay all Breakage Costs incurred
from time to time by any Lender upon demand within fifteen (15) days from
receipt of written notice from Agent, or such earlier date as may be required by
this Agreement.

 

§4.10       Default Interest and Late Charges.  During any period when an Event
of Default has occurred and is continuing, or after the Maturity Date or after
judgment has been rendered on any Note, Borrower’s right to select LIBOR Loans
shall cease and the unpaid principal of all Loans shall, at the option of each
Lender bear interest at a rate which is four (4) percentage points per annum
greater than that which would otherwise be applicable to Prime Rate Loans. If
the entire amount of any required principal and/or interest is not paid in full
within ten (10) days after the same is due, Borrower shall pay to the Agent a
late fee equal to five percent (5%) of the required payment.

 

§4.11       Inability to Determine LIBOR Rate.  In the event, prior to the
commencement of any Interest Period relating to any LIBOR Loan, the Agent shall
reasonably determine that adequate and reasonable methods do not exist for
ascertaining the LIBOR Rate that would otherwise determine the rate of interest
to be applicable to any LIBOR Loan during any Interest Period, the Agent shall
forthwith give notice of such determination (which shall be conclusive and
binding on the Borrower) to the Borrower. In such event (a) any Loan Request or
Conversion Request with respect to LIBOR Loans shall be automatically withdrawn
and shall be deemed a request for Prime Rate Loans, (b) each LIBOR Loan will
automatically, on the last day of the then current Interest Period thereof,
become a Prime Rate Loan, and (c) the obligations of the Lenders to make LIBOR
Loans shall be suspended until the Agent reasonably determines

 

21

--------------------------------------------------------------------------------


 

that the circumstances giving rise to such suspension no longer exist, whereupon
the Agent shall so notify the Borrower.

 

§4.12       Illegality.  Notwithstanding any other provisions herein, if any
present or future law, regulation, treaty or directive or in the interpretation
or application thereof shall make it unlawful for any Lender to make or maintain
LIBOR Loans, such Lender shall forthwith give notice of such circumstances to
the Borrower and thereupon (a) the Commitment of such Lender to make LIBOR Loans
or convert Loans of another Type to LIBOR Loans shall forthwith be suspended and
(b) the LIBOR Loans then outstanding shall be converted automatically to Prime
Rate Loans on the last day of each Interest Period applicable to such LIBOR
Loans or within such earlier period as may be required by law. The Borrower
hereby agrees promptly to pay to the Agent for the account of such Lender, upon
demand, any additional amounts necessary to compensate such Lender for any costs
incurred by such Lender in making any conversion in accordance with this §4.12,
including any interest or fees payable by such Lender to lenders of funds
obtained by it in order to make or maintain its LIBOR Loans hereunder. If, at
any time, the rate of interest, together with all amounts which constitute
interest and which are reserved, charged or taken by the Lenders as compensation
for fees, services or expenses incidental to the making, negotiating or
collection of the Loans or the other Obligations, shall be deemed by any
competent court of law, governmental agency or tribunal to exceed the maximum
rate of interest permitted to be charged by any Lender to Borrower under
applicable law, then, during such time as such rate of interest would be deemed
excessive, that portion of each sum paid attributable to that portion of such
interest rate that exceeds the maximum rate of interest so permitted shall be
deemed a voluntary prepayment of principal without penalty (including, without
limitation, prepayment fees required pursuant to §3.3(a) hereof).  As used
herein, the term “applicable law” shall mean the law in effect as of the date
hereof, provided, however, that in the event there is a change in the law which
results in a higher permissible rate of interest, then this Agreement and the
Notes shall be governed by such new law as of its effective date.

 

§4.13       Replacement of Lenders.  If any of the Lenders shall make a notice
or demand upon the Borrower pursuant to §4.6, §4.7, or §4.12 based on
circumstances or laws which are not generally applicable to the Lenders
organized under the laws of the United States or any State thereof, the Borrower
shall have the right to replace such Lender with an Eligible Assignee selected
by the Borrower and approved by the Agent.  In such event the assignment shall
take place on a date set by the Agent at which time the assigning Lender and the
Eligible Assignee shall enter into an Assignment and Acceptance as contemplated
by §18.1 (and clause (d) thereof shall not be applicable) and the assigning
Lender shall receive from the Eligible Assignee a sum equal to the outstanding
principal amount of the Loans owed to the assigning Lender together with accrued
interest thereon plus all other amounts then due to the assigning Lender
hereunder.

 

§4.14       Limitation on Interest.  Notwithstanding anything in this Agreement
to the contrary, all agreements between the Borrower and the Lenders and the
Agent, whether now existing or hereafter arising and whether written or oral,
are hereby limited so that in no contingency, whether by reason of acceleration
of the maturity of any of the Obligations or otherwise, shall the interest
contracted for, charged or received by the Lenders exceed the maximum amount
permissible under applicable law.  If, from any circumstance whatsoever,
interest would otherwise by payable to the Lenders in excess of the maximum
lawful amount, the interest payable to the Lenders shall be reduced to the
maximum amount permitted under

 

22

--------------------------------------------------------------------------------


 

applicable law; and if from any circumstance the Lenders shall ever receive
anything of value deemed interest by applicable law in excess of the maximum
lawful amount, an amount equal to any excessive interest shall be applied to the
reduction of the principal balance of the Obligations and to the payment of
interest or, if such excessive interest exceeds the unpaid balance of principal
of the Obligations, such excess shall be refunded to the Borrower.  All interest
paid or agreed to be paid to the Lenders shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and spread throughout the full
period until payment in full of the principal of the Obligations (including the
period of any renewal or extension thereof) so that the interest thereon for
such full period shall not exceed the maximum amount permitted by applicable
law.  This section shall control all agreements between the Borrower and the
Lenders and the Agent.

 

§5.          NO LIMITATION ON RECOURSE.

 

§5.1         [Intentionally Omitted.]

 

§5.2         No Limitation on Recourse.  The Obligations are full recourse
obligations of the Borrower and all of its Real Estate Assets and other
properties and assets shall be available for the indefeasible payment in full in
cash and performance of the Obligations.

 

§6.          REPRESENTATIONS AND WARRANTIES.

 

The Borrower represents and warrants to the Agent and each of the Lenders as of
the Closing Date and as of the date of each Loan hereunder as follows.

 

§6.1         Authority; Etc.

 

(a)           Organization; Good Standing.  The Borrower (i) is a Maryland
corporation duly organized, validly existing and in good standing under the laws
of the State of Maryland, (ii) has all requisite power to own its properties and
conduct its business as now conducted and as presently contemplated, and (iii)
to the extent required by law is in good standing as a foreign entity and is
duly authorized to do business in the State of Colorado and in each other
jurisdiction where such qualification is necessary except where a failure to be
so qualified in such other jurisdiction would not have a Material Adverse
Effect. Each Related Company is a corporation, partnership or limited liability
company duly organized, validly existing and in good standing under the laws of
the State of its formation, has all requisite power to own its properties and
conduct its business as presently contemplated and is duly authorized to do
business in the State in which the property owned by it is located and in each
other jurisdiction where such qualification is necessary.

 

(b)           Authorization.  The execution, delivery and performance of this
Agreement and the other Loan Documents to which the Borrower is to become a
party and the transactions contemplated hereby and thereby (i) are within the
authority of the Borrower, (ii) have been duly authorized by all necessary
proceedings on the part of the Borrower, (iii) do not conflict with or result in
any breach or contravention of any provision of law, statute, rule or regulation
to which the Borrower is subject or any judgment, order, writ, injunction,
license or permit applicable to the Borrower and (iv) do not conflict with any
provision of its charter documents or bylaws of, or any agreement or other
instrument binding upon, the Borrower or to which any of its properties are
subject.

 

23

--------------------------------------------------------------------------------


 

(c)           Enforceability.  Assuming due authorization, execution and
delivery by all other parties thereto, the execution and delivery of this
Agreement and the other Loan Documents to which the Borrower is or is to become
a party will result in valid and legally binding obligations of the Borrower
enforceable against it in accordance with the respective terms and provisions
hereof and thereof, except as enforceability is limited by bankruptcy,
insolvency, reorganization, moratorium or other laws relating to or affecting
generally the enforcement of creditors’ rights and except to the extent that
availability of the remedy of specific performance or injunctive relief is
subject to the discretion of the court before which any proceeding therefor may
be brought.

 

§6.2         Governmental Approvals.  The execution, delivery and performance by
the Borrower of this Agreement and the other Loan Documents to which the
Borrower is or is to become a party and the transactions contemplated hereby and
thereby do not require the approval or consent of, or filing with, any
governmental agency or authority other than those already obtained.

 

§6.3         Title to Properties; Leases.

 

(a)           The Borrower or a Related Company holds good and clear record and
marketable (or indefeasible, with respect to Real Estate located in Texas) fee
simple or leasehold title, as applicable, to the Real Estate, subject to no
rights of others, including any mortgages, conditional sales agreements, title
retention agreements, liens or encumbrances except for the Permitted Liens.

 

(b)           Except as indicated on Schedule 6.3 hereto, the Borrower owns all
of the properties reflected in the balance sheet of the Borrower as of the
Balance Sheet Date or acquired since that date (except properties sold or
otherwise disposed of in the ordinary course of business since that date),
subject to no rights of others, including any mortgages, leases, conditional
sales agreements, title retention agreements, liens or other encumbrances except
Permitted Liens.

 

§6.4         Financial Statements.  The following financial statements have been
furnished to each of the Lenders.

 

(a)           A balance sheet of the Borrower as of the Balance Sheet Date, and
a statement of income, statement of changes in shareholders’ equity and
statement of cash flows for the fiscal year then ended, accompanied by an
auditor’s report prepared without qualification. Such balance sheet and
statements of income, of changes in shareholders’ equity and of cash flows have
been prepared in accordance with Generally Accepted Accounting Principles and
fairly present the financial condition of the Borrower in all material respects
as of the close of business on the date thereof and the results of operations,
changes in shareholders’ equity and cash flows for the fiscal year then ended.
There are no contingent liabilities of the Borrower as of such date involving
material amounts, known to the officers of the Borrower not disclosed in said
balance sheet and the related notes thereto.

 

(b)           A balance sheet and a statement of income, statement of changes in
shareholders, equity and statement of cash flows of the Borrower for each of the
fiscal quarters of the Borrower ended since the Balance Sheet Date certified by
Borrower’s chief financial

 

24

--------------------------------------------------------------------------------


 

officer to have been prepared in accordance with Generally Accepted Accounting
Principles consistent with those used in the preparation of the annual audited
statements delivered pursuant to paragraph (a) above and to fairly present the
financial condition of the Borrower in all material respects as of the close of
business on the dates thereof and the results of operations, of changes in
shareholders’ equity and of cash flows for the fiscal quarters then ended
(subject to year-end adjustments). There are no contingent liabilities of the
Borrower as of such dates involving material amounts, known to the officers of
the Borrower, not disclosed in such balance sheets and the related notes
thereto.

 

§6.5         No Material Changes.  Since the Balance Sheet Date, there has
occurred no material adverse change in the financial condition or assets or
business of the Borrower as shown on or reflected in the balance sheet of the
Borrower as of the Balance Sheet Date, or the statement of income for the fiscal
year then ended, other than changes in the ordinary course of business that have
not had a Material Adverse Effect.

 

§6.6         Franchises, Patents, Copyrights, Etc.  The Borrower possesses
(either directly or through the Related Companies) all franchises, patents,
copyrights, trademarks, trade names, licenses and permits, and rights in respect
of the foregoing, adequate for the conduct of its business substantially as now
conducted without known conflict with any rights of others, including all
Permits.

 

§6.7         Litigation.  Except as listed and described on Schedule 6.7 hereto,
there are no actions, suits, proceedings or investigations of any kind pending
or, to Borrower’s knowledge, threatened against the Borrower or any of the
Related Companies before any court, tribunal or administrative agency or board
that, if adversely determined, might, either in any case or in the aggregate,
have a Material Adverse Effect or materially impair the right of the Borrower or
any of the Related Companies to carry on business substantially as now conducted
by it, or result in any material liability not adequately covered by insurance,
or for which adequate reserves are not maintained on the balance sheet of the
Borrower.

 

§6.8         No Materially Adverse Contracts, Etc.  The Borrower is not subject
to any charter, trust or other legal restriction, or any judgment, decree,
order, rule or regulation that has or is expected in the future to have a
Material Adverse Effect. The Borrower is not a party to any contract or
agreement that has or is expected, in the judgment of the Borrower’s officers,
to have a Material Adverse Effect. None of the Related Companies is subject to
any charter, trust or other legal restriction, or any judgment, decree, order,
rule or regulation that has or is expected in the future, in the judgment of the
Borrower’s officers, to have a Material Adverse Effect. None of the Related
Companies is a party to any contract or agreement that has or is expected, in
the judgment of the Borrower’s officers, to have any Material Adverse Effect.

 

§6.9         Compliance With Other Instruments, Laws, Etc.  Neither the Borrower
nor any Related Company is in violation of any provision of its charter
documents, by-laws, or any agreement or instrument to which it may be subject or
by which it or any of its properties may be bound or any decree, order,
judgment, statute, license, rule or regulation, in any of the foregoing cases in
a manner that could have a Material Adverse Effect.

 

25

--------------------------------------------------------------------------------


 

§6.10       Tax Status.  The Borrower (a) has made or filed all federal and
state income and all other tax returns, reports and declarations required by any
jurisdiction to which it is subject, (b) has paid all taxes and other
governmental assessments and charges shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and by appropriate proceedings, and (c) has set aside on its books reserves
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply.  There are no
delinquent taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction, and the officers of the Borrower know of no basis
for any such claim.

 

§6.11       Event of Default.  No Default or Event of Default has occurred and
is continuing.

 

§6.12       Investment Company Act.  Neither the Borrower nor any Related
Company is an “investment company”, or an “affiliated company” or a “principal
underwriter” of an “investment company”, as such terms are defined in the
Investment Company Act of 1940.

 

§6.13       Absence of Financing Statements, Etc.  There is no financing
statement, security agreement, chattel mortgage, real estate mortgage, equipment
lease, financing lease, option, encumbrance or other document existing, filed or
recorded with any filing records, registry, or other public office, that
purports to cover, affect or give notice of any present or possible future lien
or encumbrance on, or security interest in, any property of the Borrower, except
Permitted Liens.

 

§6.14       [Intentionally Omitted.]

 

§6.15       Certain Transactions.  Except as set forth on Schedule 6.15 hereto,
none of the officers or employees of the Borrower is presently a party to any
transaction with the Borrower or any Related Company (other than for services as
employees, officers and trustees), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, trustee or such employee or, to the knowledge of the
Borrower, any corporation, partnership, trust or other entity in which any
officer, trustee or any such employee or natural Person related to such officer,
trustee or employee or other Person in which such officer, trustee or employee
has a direct or indirect beneficial interest has a substantial interest or is an
officer or trustee.

 

§6.16       Benefit Plans; Multiemployer Plans; Guaranteed Pension Plans.  As of
the date hereof as to any Multiemployer Plan or Guaranteed Pension Plan, neither
the Borrower nor any ERISA Affiliate maintains or contributes to any
Multiemployer Plan or Guaranteed Pension Plan. To the extent that Borrower or
any ERISA Affiliate hereafter maintains or contributes to any Employee Benefit
Plan or Guaranteed Pension Plan, it shall at all times do so in compliance with
§7.20 hereof.

 

§6.17       Regulations U and X.  No portion of any Loan shall be used, in whole
or in part, for the purpose of purchasing or carrying any “margin security” or
“margin stock” as such terms are used in Regulations U and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R. Parts 221 and 224.  The
Borrower is not engaged, and the Borrower will not engage,

 

26

--------------------------------------------------------------------------------


 

principally or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any “margin security” or
“margin stock” as such terms are used in Regulations T, U and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224.

 

§6.18       Environmental Compliance.  To the best of Borrower’s knowledge,
Borrower makes the following representations and warranties:

 

(a)           Except as may be set forth on Schedule 6.18 attached hereto, none
of the Borrower, any of the Related Companies or any operator of the Real Estate
or any portion thereof, or any operations thereon is in violation, or alleged
material violation, of any judgment, decree, order, law, license, rule or
regulation pertaining to environmental matters (hereinafter collectively
referred to as the “Environmental Laws”), including without limitation, those
arising under the Resource Conservation and Recovery Act (“RCRA”), the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 as
amended (“CERCLA”), the Superfund Amendments and Reauthorization Act of 1986
(“SARA”), the Federal Clean Water Act, the Federal Clean Air Act, the Toxic
Substances Control Act, or any state or local statute, regulation, ordinance,
order or decree relating to health, safety or the environment, including,
without limitation, the environmental statutes, regulations, orders and decrees
of the States in which any of the Real Estate may be located, which violation
involves the Real Estate or would have a Material Adverse Effect.

 

(b)           Except as set forth on Schedule 6.18 attached hereto, none of the
Borrower or the Related Companies has received written notice from any third
party including, without limitation any federal, state or local governmental
authority, (i) that it has been identified by the United States Environmental
Protection Agency (“EPA”) as a potentially responsible party under CERCLA with
respect to a site listed on the National Priorities List, 40 C.F.R. Part 300
Appendix B (1986) ; (ii) that any hazardous waste, as defined by 42 U.S.C.
§9601(5), any hazardous substances as defined by 42 U.S.C. §9601(14), any
pollutant or contaminant as defined by 42 U.S.C. §9601(33) or any toxic
substances, oil or hazardous materials or other chemicals or substances
regulated by any Environmental Laws (“Hazardous Materials”) which it has
generated, transported or disposed of have been found at any site at which a
federal, state or local agency or other third party has conducted or has ordered
that the Borrower or any of the Related Companies conduct a remedial
investigation, removal or other response action pursuant to any Environmental
Law; or (iii) that it is or shall be a named party to any claim, action, cause
of action, complaint, or legal or administrative proceeding (in each case,
contingent or otherwise) arising out of any third party’s incurrence of costs,
expenses, losses or damages of any kind whatsoever in connection with the
release of Hazardous Materials.

 

(c)           Except as set forth on Schedule 6.18 attached hereto, (i) no
portion of the Real Estate has been used for the handling, processing, storage
or disposal of Hazardous Materials except in material compliance with applicable
Environmental Laws; and except as set forth on Schedule 6.18, no underground
tank or other underground storage receptacle for Hazardous Materials is located
on any portion of the Real Estate; (ii) in the course of any activities
conducted by the Borrower, any of the Related Companies or the operators of the
Real Estate, no Hazardous Materials have been generated or are being used on the
Real Estate except in material compliance with applicable Environmental Laws;
(iii) there has been no present, or to

 

27

--------------------------------------------------------------------------------


 

the best of Borrower’s knowledge past, releasing, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, disposing or
dumping (a “Release”) or threatened Release of Hazardous Materials on, upon,
into or from the Real Estate; (iv) to the best of Borrower’s knowledge, there
have been no Releases on, upon, from or into any real property in the vicinity
of any of the Real Estate which, through soil or groundwater contamination, may
have come to be located on, and which would have a material adverse effect on
the value of, such Real Estate; and (v) to the best of Borrower’s knowledge, any
Hazardous Materials that have been generated on any of the Real Estate have been
transported off-site only by carriers having an identification number issued by
the EPA, treated or disposed of only by treatment or disposal facilities
maintaining valid permits as required under applicable Environmental Laws, which
transporters and facilities have been and are, to the best of the Borrower’s
knowledge, operating in material compliance with such permits and applicable
Environmental Laws. Notwithstanding that any representation contained herein may
be limited to the knowledge of the Borrower, any such limitation shall not
affect the covenants specified in §7.10 or elsewhere in this Agreement.

 

§6.19       Subsidiaries and Affiliates.  The Borrower has no Subsidiaries
except for the Related Companies listed on Schedule 1.3. The Borrower is not a
partner in any partnership and is not a member of any limited liability company,
other than the Unconsolidated Entities listed on Schedule 1.3.

 

§6.20       Leases.  Upon request from Agent the Borrower will deliver to the
Agent a rent roll for each parcel of Real Estate which shall accurately and
completely sets forth all relevant information with respect to the leases, the
rents payable by tenants, and a description of any tenant improvements or work
to be done, furnished or paid for by the landlord, or credited or allowed to a
tenant.

 

§6.21       Loan Documents.  All of the representations and warranties of the
Borrower made in the other Loan Documents or any document or instrument
delivered or to be delivered to the Agent or the Lenders pursuant to or in
connection with any of such Loan Documents are true and correct in all material
respects.

 

§6.22       Property.  All of the Borrower’s, the Related Companies’ and the
Controlled Unconsolidated Entities’ properties are in good repair and condition,
subject to ordinary wear and tear.  The Borrower has completed or caused to be
completed an appropriate investigation of the environmental condition of each
such property as of the later of the date of the Borrower’s, the Related
Companies’ or the Controlled Unconsolidated Entities’ purchase thereof or the
date upon which such property was last security for Indebtedness of such Person,
including preparation of a “Phase I” report and, if appropriate, a “Phase II”
report, in each case prepared by a recognized environmental engineer in
accordance with customary standards which discloses that such property is not in
violation of the representations and covenants set forth in this Agreement,
unless such violation has been disclosed in writing to the Agent and remediation
actions satisfactory to Agent are being taken.  There are no unpaid or
outstanding real estate or other taxes or assessments on or against any property
of the Borrower, the Related Companies or the Controlled Unconsolidated Entities
which are payable by such Person (except only real estate or other taxes or
assessments, that are not yet due and payable).  Except as set forth in Schedule
6.22 hereto, there are no pending eminent domain proceedings against any
property of the

 

28

--------------------------------------------------------------------------------


 

Borrower, the Related Companies or the Controlled Unconsolidated Entities or any
part thereof, and, to the knowledge of the Borrower, no such proceedings are
presently threatened or contemplated by any taking authority which may
individually or in the aggregate have any materially adverse effect on the
business or financial condition of the Borrower.  To Borrower’s knowledge after
due inquiry and investigation none of the property of Borrower, the Related
Companies or the Controlled Unconsolidated Entities is now damaged or injured as
a result of any fire, explosion, accident, flood or other casualty in any manner
which individually or in the aggregate would have any materially adverse effect
on the business or financial condition of the Borrower.

 

§6.23       OFAC.  The Borrower is not (and will not be) a person with whom any
Lender is restricted from doing business under OFAC (including, those Persons
named on OFAC’s Specially Designated and Blocked Persons list) or under any
statute, executive order (including the September 24, 2001 Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action and is not and
shall not engage in any dealings or transactions or otherwise be associated with
such persons.  In addition, Borrower hereby agrees to provide to the Lenders any
additional information that a Lender deems necessary from time to time in order
to ensure compliance with all applicable laws concerning money laundering and
similar activities.

 

§7.          AFFIRMATIVE COVENANTS OF THE BORROWER.

 

Borrower covenants and agrees as follows, so long as any Loan or Note is
outstanding or the Lenders have any obligations to make Loans:

 

§7.1         Punctual Payment.  The Borrower will unconditionally duly and
punctually pay the principal and interest on the Loans and all other amounts
provided for in the Note, this Agreement, and the other Loan Documents all in
accordance with the terms of the Note, this Agreement and the other Loan
Documents.

 

§7.2         Maintenance of Office.  The Borrower will maintain its chief
executive office at 1780 S. Bellaire Street, Suite 100, Denver, CO 80222 or at
such other place in the United States of America as the Borrower shall designate
upon written notice to the Agent to be delivered within fifteen (15) days of
such change, where notices, presentations and demands to or upon the Borrower in
respect of the Loan Documents may be given or made.

 

§7.3         Records and Accounts.  The Borrower will (a) keep true and accurate
(in all material respects) records and books of account in which full, true and
correct entries (in all material respects) will be made in accordance with
Generally Accepted Accounting Principles and (b) maintain adequate accounts and
reserves for all taxes (including income taxes), depreciation and amortization
of its properties, contingencies, and other reserves.

 

§7.4         Financial Statements, Certificates and Information.  The Borrower
will deliver to each of the Lenders:

 

(a)           as soon as practicable, but in any event not later than ninety
(90) days after the end of each fiscal year of the Borrower, the audited balance
sheet of the Borrower at the end of such year, and the related audited statement
of income, statement of changes in shareholders,

 

29

--------------------------------------------------------------------------------


 

equity and statement of cash flows for such year, each setting forth in
comparative form the figures for the previous fiscal year and all such
statements to be in reasonable detail, prepared in accordance with Generally
Accepted Accounting Principles, and accompanied by an auditor’s report prepared
without qualification by or by an independent certified public accountant
reasonably acceptable to the Agent;

 

(b)           as soon as practicable, but in any event not later than forty-five
(45) days after the end of each of the first three (3) fiscal quarters of the
Borrower, copies of the unaudited balance sheets of the Borrower as at the end
of such quarter, and the related unaudited statement of income, statement of
changes in shareholders’ equity and statement of cash flows for the portion of
the Borrower’s fiscal year then elapsed, all in reasonable detail and prepared
in accordance with Generally Accepted Accounting Principles, together with a
certification by the principal financial or accounting officer of the Borrower
that the information contained in such financial statements fairly presents the
financial position of the Borrower on the date thereof (subject to year-end
adjustments);

 

(c)           as soon as practicable, but in any event no later than forty-five
(45) days after the end of each fiscal quarter of the Borrower, the Borrower
will provide the Agent with, for each parcel of Real Estate: (i) a rent roll
dated as of the end of such fiscal quarter in form reasonably satisfactory to
the Agent, (ii) a statement of the Net Operating Income for each parcel of Real
Estate for such fiscal quarter and year to date and (iii) after the last quarter
of each year, a detailed statement of all income and expenses for each parcel of
Real Estate for such year;

 

(d)           simultaneously with the delivery of the financial statements
referred to in subsections (a) and (b) above, a Compliance Certificate;

 

(e)           as soon as practicable, but in any event not later than ninety
(90) days after the end of each fiscal year of the Borrower, and to the extent
not previously provided pursuant to this §7.4, copies of the Form 10-K statement
filed with the Securities and Exchange Commission (“SEC”) for such fiscal year,
and as soon as practicable, but in any event not later than forty-five (45) days
after the end of each fiscal quarter, copies of the Form 10-Q statement filed
with the SEC for such fiscal quarter, provided that in either case if the SEC
has granted an extension for the filing of such statements, Borrower shall
deliver such statements to the Agent simultaneously with the filing thereof with
the SEC;

 

(f)            promptly following the filing or mailing thereof, copies of all
other material of a financial nature filed with the SEC, and each Lender will be
included on Borrower’s mailing list so that it will receive copies of all press
releases issued by the Borrower;

 

(g)           as soon as practicable, but in any event not later than sixty (60)
days prior to the beginning of each fiscal year of the Borrower a cash flow
budget for the Borrower and a property budget for each parcel of Real Estate for
such fiscal year; and

 

(h)           from time to time such other financial data and information as the
Agent may reasonably request;

 

30

--------------------------------------------------------------------------------


 

§7.5         Notices.

 

(a)           Defaults.  The Borrower will promptly notify the Agent in writing
of the occurrence of any Default or Event of Default. If any Person shall give
any notice or take any other action in respect of a claimed default (whether or
not constituting a Default or an Event of Default under this Agreement) under
any note, evidence of Indebtedness, indenture or other obligation to which or
with respect to which the Borrower or any of the Related Companies is a party or
obligor, whether as principal or surety, and such default would permit the
holder of such note or obligation or other evidence of Indebtedness to
accelerate the maturity thereof, the Borrower shall forthwith give written
notice thereof to the Agent and each of the Lenders, describing the notice or
action and the nature of the claimed default.

 

(b)           Environmental Events.  The Borrower will promptly notify the Agent
in writing of any of the following events: (i) upon Borrower’s obtaining
knowledge of any violation of any Environmental Law regarding any Real Estate or
Borrower’s operations which violation could have a Material Adverse Effect; (ii)
upon Borrower’s obtaining knowledge of any potential or known Release, or threat
of Release, of any Hazardous Substance at, from, or into any Real Estate which
it reports in writing or is reportable by it in writing to any governmental
authority and which is material in amount or nature or which could materially
affect the value of such Real Estate; (iii) upon Borrower’s receipt of any
notice of violation of any Environmental Laws or of any Release or threatened
Release of Hazardous Substances, including a notice or claim of liability or
potential responsibility from any third party (including without limitation any
federal, state or local governmental officials) and including notice of any
formal inquiry, proceeding, demand, investigation or other action with regard to
(A) Borrower’s or any Person’s operation of any Real Estate to the extent it may
result in a Material Adverse Effect, (3) contamination on, from or into any Real
Estate to the extent it may result in a Material Adverse Effect, or (C)
investigation or remediation of off-site locations at which Borrower or any of
its predecessors are alleged to have directly or indirectly disposed of
Hazardous Substances; or (iv) upon Borrower’s obtaining knowledge that any
expense or loss has been incurred by such governmental authority in connection
with the assessment, containment, removal or remediation of any Hazardous
Substances with respect to which Borrower or any of the Related Companies may be
liable or for which a lien may be imposed on any Real Estate to the extent such
liability may result in a Material Adverse Effect.

 

(c)           Notification of Claims.  The Borrower will, immediately upon
becoming aware thereof, notify the Agent in writing of any setoff, claims
(including, with respect to any of the Real Estate, environmental claims),
withholdings or other defenses which could have a Material Adverse Effect.

 

(d)           Notice of Litigation and Judgments.  The Borrower will give notice
to the Agent in writing within fifteen (15) days of becoming aware of any
litigation or proceedings threatened in writing or any pending litigation and
proceedings affecting any of the Real Estate or affecting the Borrower or any of
the Related Companies or to which the Borrower or any of the Related Companies
is or is to become a party involving an uninsured claim (or as to which the
insurer reserves rights) against the Borrower or any of the Related Companies
that at the time of giving of notice could reasonably be expected to have a
Materially Adverse Effect, and stating the nature and status of such litigation
or proceedings. The Borrower will give notice to the Agent, in writing, in form
and detail reasonably satisfactory to the Agent, within ten (10) days of

 

31

--------------------------------------------------------------------------------


 

any judgment not covered by insurance, final or otherwise, against the Borrower
or any Related Company in an amount in excess of $50,000.

 

§7.6         Existence; Maintenance of REIT Status; Maintenance of Properties. 
The Borrower will do or cause to be done all things necessary to preserve and
keep in full force and effect its existence as a Maryland corporation and its
status as a self administered real estate investment trust under the Code. The
Borrower will do or cause to be done all things necessary to preserve and keep
in full force and effect the existence of each Related Company.  Borrower will
comply in all material respects with all applicable rules and regulations of the
SEC relating to its publicly held stock. Borrower will continue to have its
stock listed on one of the major stock exchanges in the United States, and will
comply in all material respects with all applicable rules of the stock exchange
where the stock is so listed. The Borrower will do or cause to be done all
things necessary to preserve and keep in full force all of its rights and
franchises which in the judgment of the Borrower may be necessary to properly
and advantageously conduct the businesses being conducted by it, or by any of
the Related Companies. The Borrower will continue to engage primarily in the
businesses now conducted by it and in related businesses.

 

§7.7         Insurance.  With respect to the properties and businesses of
Borrower and the Related Companies, the Borrower will maintain or cause to be
maintained insurance with financially sound and reputable insurers against such
casualties and contingencies as shall be in accordance with the general
practices of businesses engaged in similar activities in similar geographic
areas and in amounts, containing such terms, in such forms and for such periods
as may be reasonable and prudent.

 

§7.8         Taxes.  The Borrower will pay real estate taxes, other taxes,
assessments and other governmental charges against the Real Estate before the
same become delinquent, and will duly pay and discharge, or cause to be paid and
discharged, before the same shall become overdue, all taxes, assessments and
other governmental charges imposed upon it and its other properties, sales and
activities, or any part thereof, or upon the income or profits therefrom, as
well as all claims for labor, materials, or supplies that if unpaid might by law
become a lien or charge upon any of its properties; provided that any such tax,
assessment, charge, levy or claim need not be paid if the validity or amount
thereof shall currently be contested in good faith by appropriate proceedings
and if the Borrower shall have set aside on its books adequate reserves with
respect thereto; and provided further that the Borrower will pay all such taxes,
assessments, charges, levies or claims forthwith upon the commencement of
proceedings to foreclose any lien that may have attached as security therefor.
Promptly after payment of real estate taxes, other taxes, assessments and other
governmental charges against the Real Estate, Borrower will provide evidence of
such payments to the Agent, in the form of receipted tax bills or other form
reasonably acceptable to the Agent.

 

§7.9         Inspection of Properties and Books.  The Borrower shall permit the
Lenders, through the Agent’s or any Lender’s other designated representatives,
at the Borrower’s expense to visit and inspect any of the Real Estate or any of
Borrower’s offices, to examine the books of account of the Borrower and the
Related Companies (and to make copies thereof and extracts therefrom) and to
discuss the affairs, finances and accounts of the Borrower with, and to be
advised as to the same by, its officers, all at such reasonable times and
intervals as the Agent or any Lender may reasonably request.

 

32

--------------------------------------------------------------------------------


 

§7.10       Compliance with Laws, Contracts, Licenses, and Permits.  The
Borrower will comply, and will cause all Related Companies to comply, with (a)
all applicable laws and regulations now or hereafter in effect wherever its
business is conducted, including all Environmental Laws, (b) the provisions of
all applicable partnership agreements, charter documents and by-laws, (c) all
agreements and instruments to which it is a party or by which it or any of its
Real Estate Assets may be bound including any leases, and (d) all applicable
decrees, orders, and judgments. If at any time any Permit from any governmental
Person shall become necessary or required in order that the Borrower may fulfill
or be in compliance with any of its obligations hereunder or under any of the
Loan Documents, the Borrower will promptly take or cause to be taken all
reasonable steps within the power of the Borrower to obtain such authorization,
consent, approval, permit or license and furnish the Agent and the Lenders with
evidence thereof.

 

§7.11       Use of Proceeds.  Subject to the provisions of §2.5 hereof, the
proceeds of the Loans shall be used by the Borrower for making Investments
permitted by §8.3, and for working capital and other purposes consistent with
the covenants contained herein.

 

§7.12       Reserved.

 

§7.13       [Intentionally Omitted.]

 

§7.14       Interest Rate Protection.  Borrower shall maintain in effect
interest rate caps, swaps or other interest hedging contracts with
counterparties and in form and substance reasonably satisfactory to the Agent
covering such portion of Borrower’s variable rate debt as may be required by the
Agent.

 

§7.15       Further Assurance.  The Borrower will cooperate with the Agent and
the Lenders and execute such further instruments and documents and perform such
further acts as the Agent and the Lenders shall reasonably request to carry out
to their satisfaction the transactions contemplated by this Agreement and the
other Loan Documents.

 

§7.16       Reserved.

 

§7.17       Environmental Indemnification.  The Borrower covenants and agrees
that it will indemnify and hold the Agent and each Lender harmless from and
against any and all claims, expense, damage, loss or liability incurred by the
Agent or any Lender (including all reasonable costs of legal representation
incurred by the Agent or any Lender, but excluding, as applicable, for the Agent
or a Lender any claim, expense, damage, loss or liability as a result of the
gross negligence or willful misconduct of the Agent or such Lender) relating to
(a) any Release or threatened Release of Hazardous Substances on any Real
Estate; (b) any violation of any Environmental Laws with respect to conditions
at any Real Estate or the operations conducted thereon; or (c) the investigation
or remediation of off-site locations at which the Borrower or its predecessors
are alleged to have directly or indirectly disposed of Hazardous Substances. It
is expressly acknowledged by the Borrower that this covenant of indemnification
shall survive any modification, release or discharge of any or all of the Loan
Documents or the payment of the Loans and shall inure to the benefit of the
Agent and the Lenders, and their successors and assigns.

 

33

--------------------------------------------------------------------------------


 

§7.18       Response Actions.  The Borrower covenants and agrees that if any
Release or disposal of Hazardous Substances shall occur or shall have occurred
on any Real Estate, the Borrower will cause the prompt containment and removal
of such Hazardous Substances and remediation of such Real Estate as necessary to
comply with all Environmental Laws or to preserve the value of such Real Estate.

 

§7.19       Environmental Assessments.  If the Agent in its good faith judgment,
after discussion with the Borrower, has reason to believe that the environmental
condition of any Real Estate has deteriorated, after reasonable notice by the
Agent, whether or not a Default or an Event of Default shall have occurred, the
Agent may, from time to time, for the purpose of assessing and ensuring the
value of such Real Estate, obtain one or more environmental assessments or
audits of such Real Estate prepared by an independent engineer or other
qualified consultant or expert approved by the Agent to evaluate or confirm (i)
whether any Hazardous Substances are present in the soil or water at such Real
Estate and (ii) whether the use and operation of such Real Estate complies with
all Environmental Laws. Environmental assessments may include without limitation
detailed visual inspections of such Real Estate including, without limitation,
any and all storage areas, storage tanks, drains, dry wells and leaching areas,
and the taking of soil samples, surface water samples and ground water samples,
as well as such other investigations or analyses as the Agent deems appropriate.
All such environmental assessments shall be at the sole cost and expense of the
Borrower.

 

§7.20       Employee Benefit Plans.

 

(a)           Representation.  The Borrower and its ERISA Affiliates do not
currently maintain or contribute to any Guaranteed Pension Plan or Multiemployer
Plan.

 

(b)           Notice.  The Borrower will obtain the consent of the Agent, which
consent shall not be unreasonably withheld, conditioned or delayed, prior to the
establishment of any Employee Benefit Plan or Guaranteed Pension Plan by the
Borrower or any ERISA Affiliate.

 

(c)           In General.  Each Employee Benefit Plan maintained by the Borrower
or any ERISA Affiliate will be operated in compliance in all material respects
with the provisions of ERISA and, to the extent applicable, the Code, including
but not limited to the provisions thereunder respecting prohibited transactions.

 

(d)           Terminability of Welfare Plans.  With respect to each Employee
Benefit Plan maintained by the Borrower or an ERISA Affiliate which is an
employee welfare benefit plan within the meaning of §3(1) or §3(2)(B) of ERISA,
the Borrower, or the ERISA Affiliate, as the case may be, has the right to
terminate each such plan at any time (or at any time subsequent to the
expiration of any applicable bargaining agreement) without liability other than
liability to pay claims incurred prior to the date of termination.

 

(e)           Multiemployer Plans.  Without the consent of the Agent, the
Borrower will not enter into, maintain or contribute to, any multiemployer Plan.

 

(f)            Unfunded or Underfunded Liabilities.  The Borrower will not, at
any time, have accruing unfunded or underfunded liabilities with respect to any
Employee Benefit Plan,

 

34

--------------------------------------------------------------------------------


 

Guaranteed Pension Plan or Multiemployer Plan, or permit any condition to exist
under any Multiemployer Plan that would create a withdrawal liability.

 

§7.21       More Restrictive Agreements.  Without limiting the terms of §8.1,
should the Borrower enter into or modify any agreements or documents pertaining
to any existing or future Indebtedness, which agreements or documents include
covenants (whether affirmative or negative), warranties, representations,
defaults or events of default (or any other provision which may have the same
practical effect as any of the foregoing) which are individually or in the
aggregate more restrictive against the Borrower than those set forth herein or
in any of the other Loan Documents, the Borrower shall promptly notify the Agent
and, if requested by Majority Lenders, the Borrower, the Agent and the Majority
Lenders shall promptly amend this Agreement and the other Loan Documents to
include some or all or such more restrictive provisions as determined by the
Majority Lenders in their sole discretion.  Notwithstanding the foregoing, this
§7.21 shall not apply to covenants in agreements or documents relating to
Indebtedness that relate only to specific Real Estate that is collateral for
such Indebtedness.

 

§8.          CERTAIN NEGATIVE COVENANTS OF THE BORROWER.

 

The Borrower covenants and agrees as follows, so long as any Loan or Note is
outstanding or the Lenders have any obligation to make any Loans:

 

§8.1         Restrictions on Indebtedness.  The Borrower will not, and the
Borrower will not permit any of the Related Companies or any Controlled
Unconsolidated Entity to create, incur, assume, guarantee or become or remain
liable, contingently or otherwise, with respect to any Indebtedness other than:

 

(a)           Indebtedness arising under the Secured Revolving Credit Agreement
or under any of the Loan Documents;

 

(b)           current liabilities of the Borrower incurred in the ordinary
course of business but not incurred through (i) the borrowing of money, or (ii)
the obtaining of credit except for credit on an open account basis customarily
extended and in fact extended in connection with normal purchases of goods and
services;

 

(c)           Indebtedness in respect of taxes, assessments, governmental
charges or levies and claims for labor, materials and supplies to the extent
that payment therefor shall not at the time be required to be made in accordance
with the provisions of §7.8;

 

(d)           Indebtedness in respect of judgments or awards that have been in
force for less than the applicable period for taking an appeal so long as
execution is not levied thereunder or in respect of which the Borrower shall at
the time in good faith be prosecuting an appeal or proceedings for review and in
respect of which a stay of execution shall have been obtained pending such
appeal or review;

 

(e)           endorsements for collection, deposit or negotiation and warranties
of products or services, in each case incurred in the ordinary course of
business;

 

35

--------------------------------------------------------------------------------


 

(f)            Indebtedness of Borrower or the Related Companies to the extent
the same does not create a violation of §9.3, §9.4 or §9.5 and is subject to
terms and conditions consistent with conventional commercial real estate lending
practices, provided that upon the creation or assumption of any such
Indebtedness in an amount exceeding $5,000,000 Borrower shall provide the Agent
with a notice describing the terms of such Indebtedness and the security
therefor and a Compliance Certificate with updated calculations reflecting such
Indebtedness.

 

§8.2         Restrictions on Liens, Etc.  The Borrower will not, and the
Borrower will not permit any Related Company or Controlled Unconsolidated
Subsidiary to, (a) create or incur or agree not to create or incur or suffer to
be created or incurred or to exist any lien, encumbrance, mortgage, pledge,
charge, restriction or other security interest of any kind upon any of its
assets or properties of any character, or upon the rents, income or profits
therefrom; (b) suffer to exist for a period of more than thirty (30) days after
the same shall have been incurred any Indebtedness (not permitted by §8.1(c)) or
claim or demand against it that if unpaid might by law or upon bankruptcy or
insolvency, or otherwise, be given any priority whatsoever over its general
creditors; or (c) sell, assign, pledge or otherwise transfer any rents, issues,
profits, accounts, contract rights, general intangibles, chattel paper or
instruments relating to any of its assets or properties of any character other
than in connection with the sale of the Real Estate to which they pertain as
permitted hereunder (collectively, “Liens”); provided that the Borrower may
create or incur or suffer to be created or incurred or to exist:

 

(i)            liens to secure taxes, assessments and other governmental charges
in respect of obligations not overdue, the Indebtedness with respect to which is
permitted by §8.1(c);

 

(ii)           deposits or pledges made in connection with, or to secure payment
of, workers compensation, unemployment insurance, old age pensions or other
social security obligations;

 

(iii)          liens in respect of judgments or awards, the Indebtedness with
respect to which is permitted by §8.1(d);

 

(iv)          liens of carriers, warehousemen, mechanics and materialmen, and
other like liens in existence less than 60 days from the date of creation
thereof in respect of obligations not overdue, the Indebtedness with respect to
which is permitted by §8.1(c);

 

(v)           encumbrances consisting of leases, easements, rights of way,
covenants, restrictions on the use of real property and defects and
irregularities in the title thereto;  and other minor liens or encumbrances none
of which in the opinion of the Borrower interferes materially with the use of
the property affected in the ordinary conduct of the business of the Borrower,
and which matters (x) do not individually or in the aggregate have a materially
adverse effect on the use or value of the Real Estate and (xx) do not make title
to such property unmarketable by the conveyancing standards in effect where such
property is located; and

 

(vi)          liens on Real Estate to secure the Indebtedness permitted by
§8.1(f).

 

36

--------------------------------------------------------------------------------


 

§8.3         Restrictions on Investments.  The Borrower will not, and will not
permit any of the Related Companies or any Controlled Unconsolidated Entity to
make or permit to exist or to remain outstanding any Investment except
Investments in:

 

(a)           marketable direct or guaranteed obligations of the United States
of America that mature within one (1) year from the date of purchase by the
Borrower;

 

(b)           demand deposits, certificates of deposit, bankers acceptances and
time deposits of United States banks having total assets in excess of
$1,000,000,000;

 

(c)           securities commonly known as “commercial paper” issued by a
corporation organized and existing under the laws of the United States of
America or any state thereof that at the time of purchase have been rated and
the ratings for which are not less than “P 1” if rated by Moody’s Investors
Services, Inc., and not less than “A 1” if rated by Standard and Poor’s;

 

(d)           Investments in office properties (but not including office
properties that are under construction) consistent with Borrower’s business plan
submitted to the Agent prior to the date hereof and Investments in the following
categories so long as the aggregate amount of each of the following categories
of Investments does not exceed the specified percentage of Gross Asset Value set
forth in the following table and so long as the aggregate amount, without
duplication, of all Investments described in such categories does not exceed, at
any time, fifteen percent (15%) of Gross Asset Value:

 

Category of Investment

 

Maximum Percentage of Gross Asset Value

Real Estate Assets that are not office buildings or office parks

 

5%

Unconsolidated Entities primarily engaged in either the business of ownership of
real estate located in the United States

 

10%

Undeveloped land

 

5%

Mortgages and notes receivable

 

5

 

§8.4         Merger, Consolidation, Acquisition and Disposition of Properties.

 

(a)           The Borrower will not, and will not permit any of the Related
Companies or any Controlled Unconsolidated Entity to become a party to any
merger or consolidation, or agree to or effect any stock acquisition, or enter
into any partnership or joint venture other than partnerships or joint ventures
relating to Unconsolidated Entities to the extent allowed by §8.3(d).

 

(b)           [Intentionally Omitted.]

 

(c)           Borrower will not, and will not permit any of the Related
Companies or any Controlled Unconsolidated Entity to acquire or sell or
otherwise dispose of Real Estate Assets pursuant to a single transaction or a
series of related transactions if the aggregate price or

 

37

--------------------------------------------------------------------------------


 

other consideration exceeds $5,000,000 unless prior to such acquisition, sale or
transfer, the Borrower shall provide the Agent with a notice describing the
terms of such transaction and a Compliance Certificate with updated calculations
reflecting such transaction, and, if the aggregate price or other consideration
for an acquisition of Real Estate Assets exceeds $30,000,000, unless prior to
such acquisition, the Borrower shall have obtained the consent of the Majority
Lenders.

 

(d)           The Borrower shall not transfer any assets to any of the Related
Companies or any Unconsolidated Entity, and shall not make any other material
changes to the structure of its corporate organization or the manner in which it
operates its business, except with the prior written consent of the Agent.

 

§8.5         Sale and Leaseback.  The Borrower will not enter into any
arrangement, directly or indirectly, whereby the Borrower shall sell or transfer
any property owned by it in order then or thereafter to lease such property or
lease other property that the Borrower intends to use for substantially the same
purpose as the property being sold or transferred. The Borrower will not permit
any of the Related Companies or any Controlled Unconsolidated Entity to enter
into any such arrangement.

 

§8.6         Compliance with Environmental Laws.  The Borrower will not do, and
will not permit any of the Related Companies or any Controlled Unconsolidated
Entity to do, any of the following: (a) use any of the Real Estate or any
portion thereof as a facility for the handling, processing, storage or disposal
of Hazardous Materials except for immaterial amounts of Hazardous Materials used
in the routine maintenance and operation of the Real Estate and in compliance
with applicable law, (b) cause or permit to be located on any of the Real Estate
any underground tank or other underground storage receptacle for Hazardous
Materials except in material compliance with Environmental Laws, (c) generate
any Hazardous Materials on any of the Real Estate except in material compliance
with Environmental Laws, or (d) conduct any activity at any Real Estate or use
any Real Estate in any manner so as to cause a Release.

 

§8.7         Distributions.  Beginning with the fiscal quarter ending March 31,
2005, Borrower shall not permit the total Distributions by it during such fiscal
quarter to exceed ninety-five percent (95%) of Funds From Operations during such
period.  For each fiscal quarter after March 31, 2005, such test shall measure
Distributions and Funds From Operations from January 1, 2005 through the end of
the applicable fiscal quarter until a period of four consecutive fiscal quarters
has elapsed, in which event the test in this §8.7 shall be measured on a rolling
four-quarter basis.  Such limitations on Distributions may be exceeded to the
extent necessary for the Borrower to maintain its REIT status provided that the
Borrower provides the Agent with a letter from its accountants or attorneys
setting forth the basis for computation of the amount of such necessary excess
Distributions.  During any period, including without limitation, at any time
prior to March 31, 2005 when any Default or Event of Default has occurred and is
continuing the total Distributions by the Borrower will not exceed the minimum
amount necessary for the Borrower to maintain its REIT status.

 

§8.8         [Intentionally Omitted.]

 

38

--------------------------------------------------------------------------------


 

§8.9         Related Companies.  The Borrower will not amend the articles of
incorporation or bylaws or other organizational documents of any of the Related
Companies other than as may be required by any lender in connection with the
incurrence of Indebtedness permitted under §8.1.  Borrower will not, directly or
indirectly, make or permit to be made, by voluntary or involuntary means, any
sale, assignment, transfer, disposition, mortgage, pledge, hypothecation or
encumbrance of its interest in any Related Company or Unconsolidated Entity or
any dilution of its interest in any Related Company or Unconsolidated Entity.

 

§8.10       Equity Pledges.  Notwithstanding anything in this Agreement to the
contrary, Borrower will not, and the Borrower will not permit any Related
Company or Controlled Unconsolidated Subsidiary to, create or incur or suffer to
be created or incurred any Lien on any legal, equitable or beneficial interest
of Borrower in any Related Company or Controlled Unconsolidated Entity if (a)
all or any portion of the Indebtedness secured by such Lien is recourse to
Borrower, or (b) the Real Estate owned by such Related Company or Controlled
Unconsolidated Entity is collateral for the Secured Revolving Credit Agreement
or any successor facility thereto.

 

§9.          FINANCIAL COVENANTS OF THE BORROWER.

 

The Borrower covenants and agrees as follows, so long as any Loan or Note is
outstanding or any Lender has any obligation to make any Loan:

 

§9.1         Reserved.

 

§9.2         Reserved.

 

§9.3         Total Liabilities to Gross Asset Value.  The Borrower will not
permit Total Liabilities to exceed seventy percent (70%) of Gross Asset Value,
calculated as of the end of each fiscal quarter through and including the fiscal
quarter ending June 30, 2005.  Beginning with the fiscal quarter ending
September 30, 2005, the Borrower will not permit Total Liabilities to exceed
sixty-five percent (65%) of Gross Asset Value, calculated as of the end of each
fiscal quarter.

 

§9.4         Adjusted EBITDA to Interest Expense.  The Borrower will not permit
the ratio of its Adjusted EBITDA to Interest Expense to be less than 1.5 to 1.0
for any period of two fiscal quarters annualized, calculated as of the end of
each fiscal quarter through and including the fiscal quarter ending June 30,
2005.  Beginning with the fiscal quarter ending September 30, 2005, the Borrower
will not permit the ratio of its Adjusted EBITDA to Interest Expense to be less
than 1.75 to 1.0 for any period of two fiscal quarters annualized, calculated as
of the end of each fiscal quarter.

 

§9.5         EBITDA to Fixed Charges.  The Borrower will not permit the ratio of
its EBITDA to Fixed Charges to be less than 1.35 to 1.0 for any period of two
fiscal quarters annualized, calculated as of the end of each fiscal quarter
through and including the fiscal quarter ending June 30, 2005.  Beginning with
the fiscal quarter ending September 30, 2005, the Borrower will not permit the
ratio of its EBITDA to Fixed Charges to be less than 1.5 to 1.0 for any period
of two fiscal quarters annualized, calculated as of the end of each fiscal
quarter.

 

39

--------------------------------------------------------------------------------


 

§9.6         Minimum Tangible Net Worth.  The Borrower will not at any time
permit its Tangible Net Worth to be less than the sum of $75,000,000, plus 75%
of Net Offering Proceeds after the Closing Date, plus 100% of Net OP Proceeds
after the Closing Date.

 

§10.        CONDITIONS TO EFFECTIVENESS.

 

This Agreement shall become effective when each of the following conditions
precedent have been satisfied:

 

§10.1       Loan Documents.  Each of the Loan Documents shall have been duly
executed and delivered by the respective parties thereto, shall be in full force
and effect and shall be in form and substance satisfactory to each of the
Lenders. Each Lender shall have received a fully executed original of its Note
prior to or on the Closing Date.

 

§10.2       Good Standing Certificates and Certified Copies.  The Agent shall
have received (i) a Certificate of Good Standing for the Borrower from the State
of Maryland and a certificate of qualification for the Borrower to do business
from the State of Colorado, and (ii) a copy of the Borrower’s Articles of
Incorporation certified by the Maryland Secretary of State.

 

§10.3       By-laws; Resolutions.  All action on the part of the Borrower
necessary for the valid execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents to which it is or is to become a
party shall have been duly and effectively taken, and evidence thereof
satisfactory to the Agent shall have been provided to the Agent. The Agent shall
have received from the Borrower true copies of its by-laws and the resolutions
adopted by its Board of Directors authorizing the transactions described herein,
each certified by its secretary to be true and complete and in effect on the
Closing Date.

 

§10.4       Incumbency Certificate; Authorized Signers.  The Agent shall have
received from the Borrower an incumbency certificate, dated as of the Closing
Date, signed by a duly authorized officer of the Borrower and giving the name
and bearing a specimen signature of each Responsible Officer.

 

§10.5       Opinions of Counsel Concerning Organization and Loan Documents.  The
Agent shall have received favorable opinions addressed to the Lenders and the
Agent and dated as of the Closing Date, in form and substance reasonably
satisfactory to the Lenders and the Agent from Borrower’s counsel, which opinion
may rely on opinions from other law firms approved by the Lenders as to matters
of law applicable in the various states where the Borrower is organized.

 

§10.6       Payment of Fees.  The Borrower shall have paid to the Agent the fees
pursuant to §4.1 and shall have paid all other expenses as provided in §15
hereof then outstanding.

 

§10.7       Compliance Certificate.  The Agent shall have received a Compliance
Certificate showing compliance with §8.3(d), and §9.3 through §9.6 as of June
30, 2004 and for the fiscal periods ending thereon.

 

40

--------------------------------------------------------------------------------


 

§11.        CONDITIONS TO ALL BORROWINGS.

 

The obligations of the Lenders to make any Loan, whether on or after the Closing
Date shall also be subject to the satisfaction of the following conditions
precedent:

 

§11.1       Representations True; No Event of Default; Compliance Certificate. 
Each of the representations and warranties of the Borrower contained in this
Agreement, the other Loan Documents or in any document or instrument delivered
pursuant to or in connection with this Agreement shall be true and correct in
all material respects as of the date as of which they were made and shall also
be true and correct in all material respects at and as of the time of the making
of such Loan, with the same effect as if made at and as of that time (except to
the extent of changes resulting from transactions contemplated or permitted by
this Agreement and the other Loan Documents and changes occurring in the
ordinary course of business that singly or in the aggregate are not materially
adverse, and except to the extent that such representations and warranties
relate expressly to an earlier date); the Borrower shall have performed and
complied with all terms and conditions herein required to be performed by it or
prior to the Borrowing Date of such Loan; and no Default or Event of Default
shall have occurred and be continuing on the date of any Loan Request or on the
Borrowing Date of such Loan; and Agent shall have received a Compliance
Certificate with computations evidencing compliance with the covenants contained
in §9.1 through §9.6 hereof after giving effect to such requested Loan.

 

§11.2       No Legal Impediment.  No change shall have occurred in any law or
regulations thereunder or interpretations thereof that in the reasonable opinion
of any Lender would make it illegal for such Lender to make such Loan.

 

§11.3       Governmental Regulation.  Each Lender shall have received such
statements in substance and form reasonably satisfactory to such Lender as such
Lender shall require for the purpose of compliance with any applicable
regulations of the Comptroller of the Currency or the Board of Governors of the
Federal Reserve System.

 

§11.4       Proceedings and Documents.  All proceedings in connection with the
transactions contemplated by this Agreement, the other Loan Documents and all
other documents incident thereto shall be reasonably satisfactory in substance
and in form to the Agent, and the Lenders shall have received all information
and such counterpart originals or certified or other copies of such documents as
the Agent may reasonably request.

 

§12.        EVENTS OF DEFAULT; ACCELERATION; ETC.

 

§12.1       Events of Default and Acceleration.  If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, “Defaults”) shall occur:

 

(a)           the Borrower shall fail to pay any principal of the Loans when the
same shall become due and payable;

 

(b)           the Borrower shall fail to pay any interest on the Loans or any
other sums due hereunder or under any of the other Loan Documents within five
(5) days after the same shall become due and payable;

 

41

--------------------------------------------------------------------------------


 

(c)           the Borrower shall fail to comply with any of its covenants
contained in §3.2, §7.5, §7.6, §7.7, §7.8, §8 or §9 hereof;

 

(d)           the Borrower shall fail to perform any other term, covenant or
agreement contained herein or in any of the other Loan Documents (other than
those specified elsewhere in this §12) for thirty (30) days after written notice
of such failure from Agent to the Borrower;

 

(e)           any representation or warranty of the Borrower in this Agreement
or any of the other Loan Documents or in any other document or instrument
delivered pursuant to or in connection with this Agreement, shall prove to have
been false in any material respect upon the date when made or deemed to have
been made or repeated, provided, however, that with respect to the
representations and warranties of the Borrower contained in §6.18 and §6.22, if
the condition or event making the representation and warranty false is capable
of being cured by the Borrower, no enforcement action has been commenced against
the Borrower or the applicable Real Estate on account of such condition or event
nor is the applicable Real Estate subject to risk of forfeiture due to such
condition or event, and the Borrower promptly commences the cure thereof after
the Borrower’s first obtaining knowledge of such condition or event, the
Borrower shall have a period of thirty (30) days after the date that the
Borrower first obtained knowledge of such condition or event during which the
Borrower may cure such condition or event (or, if such condition or event is not
reasonably capable of being cured within such thirty (30) day period, such
additional period of time as may be reasonably required in order to cure such
condition or event but in any event such period shall not exceed six (6) months
from the date that the Borrower first obtained knowledge of such condition or
event), and no Event of Default shall exist hereunder during such thirty (30)
day or additional period so long as the Borrower continuously and diligently
pursues the cure of such condition or event and the other conditions to such
cure period have not changed;

 

(f)            the Borrower, any of the Related Companies or any Controlled
Unconsolidated Entity shall fail to pay at maturity, or within any applicable
period of grace, any Indebtedness, or shall fail to observe or perform any
material term, covenant or agreement contained in any agreement by which it is
bound, evidencing or securing Indebtedness for such period of time as would
permit (assuming the giving of appropriate notice if required) the holder or
holders thereof or of any obligations issued thereunder to accelerate the
maturity thereof, and in any event, such failure shall continue for thirty (30)
days, unless the aggregate amount of all such defaulted Indebtedness plus the
amount of any unsatisfied judgments described in paragraph (i) of this §12.1 is
less than $5,000,000.00;

 

(g)           any of the Borrower, any of the Related Companies or any
Controlled Unconsolidated Entity shall make an assignment for the benefit of
creditors, or admit in writing its inability to pay or generally fail to pay its
debts as they mature or become due, or shall petition or apply for the
appointment of a trustee or other custodian, liquidator or receiver of any
substantial part of its properties or shall commence any case or other
proceeding under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation or similar law of any
jurisdiction, now or hereafter in effect, or shall take any action to authorize
or in furtherance of any of the foregoing, or if any such petition or
application shall be filed or any such case or other proceeding shall be
commenced against any such Person and such Person shall indicate its approval
thereof, consent thereto or acquiescence therein;

 

42

--------------------------------------------------------------------------------


 

(h)           a decree or order is entered appointing any such trustee,
custodian, liquidator or receiver or adjudicating the Borrower, any of the
Related Companies or any Controlled Unconsolidated Entity bankrupt or insolvent,
or approving a petition in any such case or other proceeding, or a decree or
order for relief is entered in respect of the Borrower, any of the Related
Companies or any Controlled Unconsolidated Entity in an involuntary case under
federal bankruptcy laws as now or hereafter constituted;

 

(i)            there shall remain in force, undischarged, unsatisfied and
unstayed, for more than thirty days, whether or not consecutive, any uninsured
final judgment against the Borrower, any of the Related Companies or any
Controlled Unconsolidated Entity that, with other outstanding uninsured final
judgments, undischarged, against the Borrower, any of the Related Companies or
any Controlled Unconsolidated Entity plus the amount of any defaulted
Indebtedness under paragraph (f) of this §12.1, exceeds in the aggregate
$5,000,000.00;

 

(j)            if any of the Loan Documents or any material provision of any
Loan Documents shall be unenforceable, cancelled, terminated, revoked or
rescinded otherwise than in accordance with the terms thereof or with the
express prior written agreement, consent or approval of the Agent, or any action
at law, suit or in equity or other legal proceeding to make unenforceable,
cancel, revoke or rescind any of the Loan Documents shall be commenced by or on
behalf of the Borrower, or any court or any other governmental or regulatory
authority or agency of competent jurisdiction shall make a determination that,
or issue a judgment, order, decree or ruling to the effect that, any one or more
of the Loan Documents is illegal, invalid or unenforceable in accordance with
the terms thereof;

 

(k)           the Borrower, any of the Related Companies or any Controlled
Unconsolidated Entity shall be indicted for a federal crime, a punishment for
which could include the forfeiture of any assets of the Borrower;

 

(l)            the Borrower shall fail to pay, observe or perform any term,
covenant, condition or agreement contained in any agreement, document or
instrument evidencing, securing or otherwise relating to any Indebtedness of the
Borrower to any Lender (other than the Obligations) and/or relating to any
Permitted Lien (other than the Obligations) within any applicable period of
grace provided for in such agreement, document or instrument;

 

(m)          [Intentionally Omitted];

 

(n)           any “Event of Default”, as defined in any of the other Loan
Documents, shall occur; or

 

(o)           Any two or more of William Atkins, Charles Knight and John
Greenman shall cease to be a senior executive officer of the Borrower and the
Board of Directors of the Borrower shall not, within six months thereafter, hire
a substitute officer who has been approved by the Majority Lenders, with each
Lender having the right to approve or disapprove any proposed successor in its
sole reasonable discretion;

 

(p)           a Change of Control shall occur without the prior written consent
of all Lenders;

 

43

--------------------------------------------------------------------------------


 

(q)           any “Event of Default” as defined in the Secured Revolving Credit
Agreement shall occur;

 

then, and in any such event, so long as the same may be continuing, the Agent
may, and upon the request of the Majority Lenders shall, by notice in writing to
the Borrower declare all amounts owing with respect to this Agreement, the Notes
and the other Loan Documents to be, and they shall thereupon forthwith become,
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby expressly waived by the Borrower; provided
that in the event of any Event of Default specified in §§12.1(g) or 12.1(h), all
such amounts shall become immediately due and payable automatically and without
any requirement of notice from the Agent or action by the Majority Lenders.

 

§12.2       Termination of Commitments.  If any one or more Events of Default
specified in §12.1(g) or §12.1(h) shall occur, any unused portion of the
Commitments hereunder, shall forthwith terminate and the Lenders shall be
relieved of all obligations to make Loans to the Borrower.  If any other Event
of Default shall have occurred and be continuing, the Agent, upon the election
of the Majority Lenders, may by notice to the Borrower terminate the unused
portion of the Commitments hereunder, and upon such notice being given such
unused portion of the Commitments hereunder shall terminate immediately and the
Lenders shall be relieved of all further obligations to make Loans. No
termination of such Lender’s Commitment hereunder shall relieve the Borrower of
any of the Obligations or any of its existing obligations to such Lender arising
under other agreements or instruments.

 

§12.3       Remedies.  In case any one or more of the Events of Default shall
have occurred, and whether or not the Lenders shall have accelerated the
maturity of the Loans pursuant to §12.1, the Agent, on behalf of the Lenders
may, with the consent of the Majority Lenders, proceed to protect and enforce
the rights and remedies of the Agent and the Lenders under this Agreement, the
Notes or any of the other Loan Documents by suit in equity, action at law or
other appropriate proceeding, whether for the specific performance of any
covenant or agreement contained in this Agreement and the other Loan Documents
or any instrument pursuant to which the obligations are evidenced, including to
the full extent permitted by applicable law the obtaining of the ex parte
appointment of a receiver and, if any amount shall have become due, by
declaration or otherwise, to proceed to enforce the payment thereof or any other
legal or equitable right of such Lender. No remedy herein conferred upon any
Lender or the Agent or the holder of any Note is intended to be exclusive of any
other remedy and each and every remedy shall be cumulative and shall be in
addition to every other remedy given hereunder or now or hereafter existing at
law or in equity or by statute or any other provision of law.  Notwithstanding
the provisions of this Agreement providing that the Loans may be evidenced by
multiple Notes in favor of the Lenders, the Lenders acknowledge and agree that
only the Agent may exercise any remedies arising by reason of a Default or Event
of Default.

 

§12.4       Distribution of Proceeds.  In the event that, during the continuance
of any Default or Event of Default, the Agent or any Lender as the case may be,
receives any monies in connection with the enforcement of any of the Loan
Documents, or otherwise with respect to the realization upon any of the assets
of the Borrower, such monies shall be distributed for application as follows:

 

44

--------------------------------------------------------------------------------


 

(a)           First, to the payment of, or (as the case may be) the
reimbursement of the Agent for or in respect of all reasonable costs, expenses,
disbursements and losses which shall have been incurred or sustained by the
Agent in connection with the collection of such monies by the Agent, for the
exercise, protection or enforcement by the Agent of all or any of the rights,
remedies, powers and privileges of the Agent or the Lenders under this Agreement
or any of the other Loan Documents or in support of any provision of adequate
indemnity to the Agent against any taxes or liens which by law shall have, or
may have, priority over the rights of the Agent to such monies;

 

(b)           Second, to all other Obligations in such order or preference as
the Majority Lenders may determine; provided, however, that (i) distributions in
respect of such other Obligations shall include, on a pari passu basis, the
Agent’s fee payable pursuant to §4.3, and (ii) in the event that any Lender
shall have wrongfully failed or refused to make an advance under §2.6 and such
failure or refusal shall be continuing, advances made by other Lenders during
the pendency of such failure or refusal shall be entitled to be repaid as to
principal and accrued interest in priority to the other Obligations described in
this subsection (b), and distributions in respect of such Obligations shall be
made among the Lenders pro rata in accordance with each Lender’s respective
Facility Percentage; and provided, further, that the Agent may in its discretion
make proper allowance to take into account any Obligations not then due and
payable;

 

(c)           Third, upon payment and satisfaction in full or other provisions
for payment in full satisfactory to the Lenders and the Agent of all of the
Obligations, and to the payment of any obligations required to be paid pursuant
to applicable laws applicable to such enforcement; and

 

(d)           Fourth, the excess, if any, shall be returned to the Borrower or
to such other Persons as are legally entitled thereto.

 

§13.        SETOFF.

 

Borrower hereby grants to each Lender, a continuing lien, security interest and
right of setoff as security for all liabilities and obligations to such Lender
hereunder, whether now existing or hereafter arising, upon and against all
deposits, credits, collateral and property, now or hereafter in the possession,
custody, safekeeping or control of such Lender or in transit to it.  At any
time, without demand or notice (any such notice being expressly waived by
Borrower), any Lender may, WITH THE PRIOR APPROVAL OF THE AGENT, setoff the same
or any part thereof and apply the same to any liability or obligation of
Borrower hereunder  even though unmatured and regardless of the adequacy of any
other collateral securing the Obligations.  ANY AND ALL RIGHTS TO REQUIRE ANY
LENDER TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL
WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH
RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER, ARE HEREBY
KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED. Each of the Lenders agrees with
each other Lender that (a) if an amount to be set off is to be applied to
Indebtedness of the Borrower to such Lender, other than Indebtedness evidenced
by the Notes held by such Lender, such amount shall be applied ratably to such
other Indebtedness and to the Indebtedness

 

45

--------------------------------------------------------------------------------


 

evidenced by all such Notes held by such Lender, and (b) if such Lender shall
receive from the Borrower, whether by voluntary payment, exercise of the right
of setoff, counterclaim, cross action, enforcement of the claim evidenced by the
Notes held by such Lender by proceedings against the Borrower at law or in
equity or by proof thereof in bankruptcy, reorganization, liquidation,
receivership or similar proceedings, or otherwise, and shall retain and apply to
the payment of the Note or Notes held by such Lender any amount in excess of its
ratable portion of the payments received by all of the Lenders with respect to
the Notes held by all of the Lenders, such Lender will make such disposition and
arrangements with the other Lenders with respect to such excess, either by way
of distribution, pro tanto assignment of claims, subrogation or otherwise as
shall result in each Lender receiving in respect of the Notes held by it its
proportionate payment as contemplated by this Agreement; provided that if all or
any part of such excess payment is thereafter recovered from such Lender, such
disposition and arrangements shall be rescinded and the amount restored to the
extent of such recovery, but without interest.  Notwithstanding the foregoing,
no Lender shall exercise a right of setoff if such exercise would limit or
prevent the exercise of any other remedy or other recourse against the Borrower.

 

§14.        THE AGENT.

 

§14.1       Authorization.  The Agent is authorized to take such action on
behalf of each of the Lenders and to exercise all such powers as are hereunder
and under any of the other Loan Documents and any related documents delegated to
the Agent, together with such powers as are reasonably incident thereto,
provided that no duties or responsibilities not expressly assumed herein or
therein shall be implied to have been assumed by the Agent.  The obligations of
Agent hereunder are primarily administrative in nature, and nothing contained in
this Agreement or any of the other Loan Documents shall be construed to
constitute the Agent as a trustee for any Lender or to create any agency or
fiduciary relationship.  Agent shall act as the contractual representative of
the Lenders hereunder, and notwithstanding the use of the term “Agent”, it is
understood and agreed that the Agent shall not have any fiduciary duties or
responsibilities to any Lender by reason of this Agreement or any other Loan
Document and is acting as an independent contractor, the rights and duties of
which are limited to those expressly set forth in this Agreement and the other
Loan Documents.  The Borrower and any other Person shall be entitled to
conclusively rely on a statement from the Agent that it has the authority to act
for and bind the Lenders pursuant to this Agreement and the other Loan
Documents.

 

§14.2       Employees and Agents.  The Agent may exercise its powers and execute
its duties by or through employees or agents and shall be entitled to take, and
to rely on, advice of counsel concerning all matters pertaining to its rights
and duties under this Agreement and the other Loan Documents. The Agent may
utilize the services of such Persons as the Agent in its sole discretion may
reasonably determine, and all reasonable fees and expenses of any such Persons
shall be paid by the Borrower.

 

§14.3       No Liability.  Neither the Agent nor any of its shareholders,
directors, officers or employees nor any other Person assisting them in their
duties nor any agent or employee thereof, shall be liable for any waiver,
consent or approval given or any action taken, or omitted to be taken, in good
faith by it or them hereunder or under any of the other Loan Documents, or in
connection herewith or therewith, or be responsible for the consequences of any
oversight or

 

46

--------------------------------------------------------------------------------


 

error of judgment whatsoever, except that the Agent or such other Person, as the
case may be, may be liable for losses due to its willful misconduct or gross
negligence as determined by a court of competent jurisdiction after the
exhaustion of all applicable appeal periods.

 

§14.4       No Representations.  The Agent shall not be responsible for the
execution or validity or enforceability by or against Borrower of this
Agreement, the Notes, any of the other Loan Documents or any instrument at any
time constituting, or intended to constitute, collateral security for the Notes,
or for the value of any such collateral security or for the validity,
enforceability or collectability of any such amounts owing with respect to the
Notes, or for any recitals or statements, warranties or representations made
herein or in any of the other Loan Documents or in any certificate or instrument
hereafter furnished to it by or on behalf of the Borrower, or be bound to
ascertain or inquire as to the performance or observance of any of the terms,
conditions, covenants or agreements herein or in any instrument at any time
constituting, or intended to constitute, collateral security for the Notes. The
Agent shall not be bound to ascertain whether any notice, consent, waiver or
request delivered to it by the Borrower or any holder of any of the Notes shall
have been duly authorized or is true, accurate and complete. The Agent has not
made nor does it now make any representations or warranties, express or implied,
nor does it assume any liability to the Lenders, with respect to the credit
worthiness or financial condition of the Borrower or its Subsidiaries or any
other Person.  Each Lender acknowledges that it has, independently and without
reliance upon the Agent or any other Lender, and based upon such information and
documents as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender,
based upon such information and documents as it deems appropriate at the time,
continue to make its own credit analysis and decisions in taking or not taking
action under this Agreement and the other Loan Documents.  Agent’s counsel has
only represented Agent and KeyBank in connection with the Loan Documents and the
only attorney-client relationship or duty of care is between Agent’s counsel and
Agent or KeyBank. Each Lender has been independently represented by separate
counsel on all matters regarding the Loan Documents and the granting and
perfecting of liens in the Collateral.

 

§14.5       Payments.

 

(a)           A payment by the Borrower to the Agent hereunder or any of the
other Loan Documents for the account of any Lender shall constitute a payment to
such Lender subject to the pro rata rights to repayment based upon the Facility
Percentage of each Lender. The Agent agrees, promptly after the Agent’s receipt
of good funds as determined in accordance with Agent’s customary practices, to
distribute to each Lender such Lender’s pro rata share of payments received by
the Agent for the account of the Lenders except as otherwise expressly provided
herein or in any of the other Loan Documents.

 

(b)           If in the opinion of the Agent the distribution of any amount
received by it in such capacity hereunder, under the Notes or under any of the
other Loan Documents might involve it in liability, it may refrain from making
distribution until its right to make distribution shall have been adjudicated by
a court of competent jurisdiction. If a court of competent jurisdiction shall
adjudge that any amount received and distributed by the Agent is to be repaid,
each Person to whom any such distribution shall have been made shall either
repay to the Agent

 

47

--------------------------------------------------------------------------------


 

its proportionate share of the amount so adjudged to be repaid or shall pay over
the same in such manner and to such Persons as shall be determined by such
court.

 

(c)           Notwithstanding anything to the contrary contained in this
Agreement or any of the other Loan Documents, any Lender that fails (i) to make
available to the Agent its pro rata share of any Loan or (ii) to comply with the
provisions of §12 and §13  with respect to making dispositions and arrangements
with the other Lenders, where such Lender’s share of any payment received,
whether by setoff or otherwise, is in excess of its pro rata share of such
payments due and payable to all of the Lenders, in each case as, when and to the
full extent required by the provisions of this Agreement, or to adjust promptly
such Lender’s outstanding principal and its pro rata Facility Percentage as
provided in §2.7 hereof, shall be deemed delinquent (a “Delinquent Lender”) and
shall be deemed a Delinquent Lender until such time as such delinquency is
satisfied.  A Delinquent Lender shall be deemed to have assigned any and all
payments due to it from the Borrower, whether on account of outstanding Loans,
interest, fees or otherwise, to the remaining nondelinquent Lenders for
application to, and reduction of, their respective pro rata shares of all
outstanding Loans.  The Delinquent Lender hereby authorizes the Agent to
distribute such payments to the nondelinquent Lenders in proportion to their
respective pro rata shares of all outstanding Loans.  In addition to the rights
and remedies that may be available to the Agent at law and in equity, a
Defaulting Lender’s right to participate in the administration of the Loan
Documents, including, without limitation, any rights to consent to or direct any
action or inaction of the Agent pursuant to this Agreement or otherwise, or to
be taken into account in the calculation of Majority Lenders or any matter
requiring approval of all of the Lenders, shall be suspended while such Lender
is a Defaulting Lender.  A Delinquent Lender shall be deemed to have satisfied
in full a delinquency when and if, as a result of application of the assigned
payments to all outstanding Loans of the nondelinquent Lenders, the Lenders’
respective pro rata shares of all outstanding Loans have returned to those in
effect immediately prior to such delinquency and without giving effect to the
nonpayment causing such delinquency.  The provisions of this Section shall apply
and be effective regardless of whether an Event of Default occurs and is then
continuing, and notwithstanding (i) any other provision of this Agreement to the
contrary or (ii) any instruction of Borrower as to its desired application of
payments.  The Agent shall be entitled to (i) withhold or set off, and to apply
to the payment of the obligations of any Delinquent Lender any amounts to be
paid to such Delinquent Lender under this Agreement, and (ii) bring an action or
suit against such Delinquent Lender in a court of competent jurisdiction to
recover the defaulted obligations of such Delinquent Lender and, to the extent
such recovery would not fully compensate the Lenders for the Delinquent Lender’s
breach of this Agreement, to collect damages.  In addition, the Delinquent
Lender shall indemnify, defend and hold Agent and each of the other Lenders
harmless from and against any and all claims, actions, liabilities, damages,
costs and expenses (including attorneys’ fees and expenses), plus interest
thereon at the Default rate of interest set forth in §4.10, for funds advanced
by Agent or any other Lender on account of the Delinquent Lender or any other
damages such Persons may sustain or incur by reason of or as a direct
consequence of the Delinquent Lender’s failure or refusal to abide by its
obligations under this Agreement.

 

§14.6       Holders of Notes.  The Agent may deem and treat the payee of any
Note as the absolute owner or purchaser thereof for all purposes hereof until it
shall have been furnished in writing with a different name by such payee or by a
subsequent holder, assignee or transferee.

 

48

--------------------------------------------------------------------------------


 

§14.7       Indemnity.  The Lenders ratably agree hereby to indemnify and hold
harmless the Agent from and against any and all claims, actions and suits
(whether groundless or otherwise), losses, damages, costs, expenses (including
any expenses for which the Agent has not been reimbursed by the Borrower as
required by §15), and liabilities of every nature and character arising out of
or related to this Agreement, the Notes, or any of the other Loan Documents or
the transactions contemplated or evidenced hereby or thereby, or the Agent’s
actions taken hereunder or thereunder, except to the extent that any of the same
shall be directly caused by the Agent’s willful misconduct or gross negligence
as determined by a court of competent jurisdiction after the exhaustion of all
applicable appeal periods.

 

§14.8       Agent as Lender.  In its individual capacity, KeyBank shall have the
same obligations and the same rights, powers and privileges in respect to its
Commitment and the Loans made by it, and as the holder of any of the Notes as it
would have were it not also the Agent.

 

§14.9       Resignation.  The Agent may resign at any time by giving thirty (30)
days prior written notice thereof to the Lenders and the Borrower.  Upon any
such resignation, the Majority Lenders shall have the right to appoint a
successor Agent.  Unless a Default or Event of Default shall have occurred and
be continuing, appointment of such successor Agent shall be subject to the
reasonable approval of the Borrower.  If no successor Agent shall have been so
appointed by the Majority Lenders and shall have accepted such appointment
within thirty (30) days after the giving of notice of resignation or the
Borrower has disapproved or failed to approve a successor agent within such
period, then the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent, which shall be a financial institution having a rating of not
less than A2/P2 or its equivalent by Standard & Poor’s Corporation. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder. After any
retiring Agent’s resignation, the provisions of this Agreement and the other
Loan Documents shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as Agent.

 

§14.10     Notification of Defaults and Events of Default.  Each Lender hereby
agrees that, upon learning of the existence of a Default or an Event of Default,
it shall promptly notify the Agent thereof. The Agent hereby agrees that upon
receipt of any notice under this §14.10 it shall promptly notify the other
Lenders of the existence of such Default or Event of Default.

 

§14.11     Duties in the Case of Enforcement.  In case one of more Events of
Default have occurred and shall be continuing, and whether or not acceleration
of the obligations shall have occurred, the Agent shall, if (a) so requested by
the Majority Lenders and (b) the Lenders have provided to the Agent such
additional indemnities and assurances against expenses and liabilities as the
Agent may reasonably request, proceed to enforce the provisions of the Loan
Documents and exercise all or any legal and equitable and other rights or
remedies as it may have. The Majority Lenders may direct the Agent in writing as
to the method and the extent of any such exercise, the Lenders hereby agreeing
to indemnify and hold the Agent harmless from all liabilities incurred in
respect of all actions taken or omitted in accordance with such directions,
provided that the Agent need not comply with any such direction to the extent
that the Agent

 

49

--------------------------------------------------------------------------------


 

reasonably believes the Agent’s compliance with such direction to be unlawful or
commercially unreasonable in any applicable jurisdiction or would subject to the
Agent to civil liability.

 

§14.12     Bankruptcy.  In the event a bankruptcy or other insolvency proceeding
is commenced by or against Borrower, the Agent shall have the sole and exclusive
right to file and pursue a joint proof claim on behalf of all Lenders.  Each
Lender irrevocably waives its right to file or pursue a separate proof of claim
in any such proceedings.

 

§15.        EXPENSES.

 

The Borrower agrees to pay (a) any taxes (including any interest and penalties
in respect thereto) payable by the Agent or any of the Lenders (other than taxes
based upon the Agent’s or any Lender’s net income), including any intangibles
taxes in connection with the Loan Documents, or other taxes payable on or with
respect to the transactions contemplated by this Agreement, including any taxes
payable by the Agent or any of the Lenders after the Closing Date (the Borrower
hereby agreeing to indemnify the Lenders with respect thereto), (b) the
reasonable fees, expenses and disbursements of the Agent’s counsel or any local
counsel to the Agent incurred in connection with the preparation, administration
or interpretation of the Loan Documents and other instruments mentioned herein,
each closing hereunder, and amendments, modifications, approvals, consents or
waivers hereto or hereunder, (c) the reasonable fees, costs, expenses and
disbursements of the Agent incurred in connection with the preparation,
administration or interpretation of the Loan Documents and other instruments
mentioned herein, (d) the fees, costs, expenses and disbursements of the Agent
incurred in connection with the syndication and/or participation of the Loans,
(e) all reasonable out-of-pocket expenses (including reasonable attorneys’ fees
and costs, which attorneys may be employees of any Lender or the Agent and the
fees and costs of appraisers, engineers, investment bankers, surveyors or other
experts retained by the Agent or any Lender in connection with any such
enforcement proceedings) incurred by any Lender or the Agent in connection with
(i) the enforcement of or preservation of rights under any of the Loan Documents
against the Borrower or the administration thereof after the occurrence of a
Default or Event of Default (including, without limitation, expenses incurred in
any restructuring and/or “workout” of the Loans), and (ii) any litigation,
proceeding or dispute whether arising hereunder or otherwise, in any way related
to the Agent’s or the Lender’s relationship with the Borrower, any Controlled
Unconsolidated Entity or any of the Related Companies, (f) all reasonable fees,
expenses and disbursements of the Agent incurred in connection with UCC
searches, UCC filings or mortgage recordings, (g) all reasonable costs incurred
by the Agent in the future in connection with its inspection of the Real Estate,
and (h) the reasonable fees, costs, expenses and disbursements of the Agent
incurred in connection with the granting of any collateral by the Borrower,
including, without limitation, the costs incurred by the Agent in connection
with its inspection of such collateral, and the fees and disbursements of the
Agent’s counsel. The covenants of this §15 shall survive payment or satisfaction
of payment of amounts owing with respect to the Notes.

 

§16.        INDEMNIFICATION.

 

The Borrower agrees to indemnify and hold harmless the Agent and the Lenders and
the shareholders, directors, agents, officers, subsidiaries, and affiliates of
the Agent and the Lenders and any Person that controls the Agent or any Lender
from and against any and all claims,

 

50

--------------------------------------------------------------------------------


 

actions or causes of action and suits whether groundless or otherwise, and from
and against any and all liabilities, losses, settlement payments, obligations,
damages and expenses of every nature and character arising out of this Agreement
or any of the other Loan Documents or the transactions contemplated hereby or
which otherwise arise in connection with the financing including, without
limitation except to the extent caused by the gross negligence or willful
misconduct of a Lender or the Agent as determined by a court of competent
jurisdiction after the exhaustion of all applicable appeal periods (but such
limitation on indemnification shall only apply to the Agent or Lender that is
being grossly negligent or committing willful misconduct), (a) any actual or
proposed use by the Borrower of the proceeds of any of the Loans, (b) any actual
or alleged infringement of any patent, copyright, trademark, service mark or
similar right of the Borrower, (c) the Borrower entering into or performing this
Agreement or any of the other Loan Documents or (d) with respect to the Borrower
and its respective properties, the violation of any Environmental Law, the
Release or threatened Release of any Hazardous Substances or any action, suit,
proceeding or investigation brought or threatened with respect to any Hazardous
Substances (including, but not limited to claims with respect to wrongful death,
personal injury or damage to property), (e) any cost, claim liability, damage or
expense in connection with any harm the Borrower may be found to have caused in
the role of a broker, in each case including, without limitation, the reasonable
fees and disbursements of counsel and allocated costs of internal counsel
incurred in connection with any such investigation, litigation or other
proceeding. In litigation, or the preparation therefor, the Lenders and the
Agent shall each be entitled to select their own separate counsel and, in
addition to the foregoing indemnity, the Borrower agrees to pay promptly the
reasonable fees and expenses of such counsel. If, and to the extent that the
obligations of the Borrower under this §16 are unenforceable for any reason, the
Borrower hereby agrees to make the maximum contribution to the payment in
satisfaction of such obligations which is permissible under applicable law. The
provisions of this §16 shall survive the repayment of the Loans and the
termination of the obligations of the Lenders hereunder and shall continue in
full force and effect as to the Lenders so long as the possibility of any such
claim, action, cause of action or suit exists under applicable law, rule or
regulation.

 

§17.        SURVIVAL OF COVENANTS, ETC.

 

All covenants, agreements, representations and warranties made herein, in the
Notes, in any of the other Loan Documents or in any documents or other papers
delivered by or on behalf of the Borrower pursuant hereto shall be deemed to
have been relied upon by the Lenders and the Agent, notwithstanding any
investigation heretofore or hereafter made by it, and shall survive the making
by the Lenders of the Loans, as herein contemplated, and shall continue in full
force and effect so long as any amount due under this Agreement or the Notes or
any of the other Loan Documents remains outstanding or the Lenders have any
obligation to make any Loans. The indemnification obligations of the Borrower
provided herein and the other Loan Documents shall survive the full repayment of
amounts due and the termination of the obligations of the Lenders hereunder and
thereunder to the extent provided herein and therein. All statements contained
in any certificate delivered to the Agent or any Lender at any time executed on
behalf of the Borrower pursuant hereto or in connection with the transactions
contemplated hereby shall constitute representations and warranties by the
Borrower hereunder.

 

51

--------------------------------------------------------------------------------


 

§18.        ASSIGNMENT; PARTICIPATIONS; ETC.

 

§18.1       Conditions to Assignment by Lenders.  Except as provided herein,
each Lender may assign to one or more Eligible Assignees all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Facility Percentage and the same portion of the Loans at the time
owing to it, and the Notes held by it); provided that (a) the Agent shall have
given its prior written consent to such assignment except that such consent
shall not be needed with respect to an assignment from a Lender to one of its
Affiliated Lenders, (b) each such assignment shall be of a constant, and not a
varying, percentage of all the assigning Lender’s rights and obligations under
this Agreement, (c) each assignment shall be in an amount of not less than
$3,000,000 that is a whole multiple of $1,000,000, (d) each Lender shall either
assign its entire Commitment or shall retain, free of any such assignment, an
amount of its Commitment of not less $3,000,000 and (e) the parties to such
assignment shall execute and deliver to the Agent, for recording in the Register
(as hereinafter defined), an Assignment and Acceptance, substantially in the
form of Exhibit D hereto (an “Assignment and Acceptance”) , together with any
Notes subject to such assignment. Upon such execution, delivery, acceptance and
recording, from and after the effective date specified in each Assignment and
Acceptance, (i) the assignee thereunder shall be a party hereto and, to the
extent provided in such Assignment and Acceptance, have the rights and
obligations of a Lender hereunder, and (ii) the assigning Lender shall, to the
extent provided in such assignment and upon payment to the Agent of the
registration fee referred to in §18.3, be released from its obligations under
this Agreement.

 

§18.2       Certain Representations and Warranties; Limitations; Covenants.  By
executing and delivering an Assignment and Acceptance, the parties to the
assignment thereunder confirm to and agree with each other and the other parties
hereto as follows: (a) other than the representation and warranty that it is the
legal and beneficial owner of the interest being assigned thereby free and clear
of any adverse claim, the assigning Lender makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement, the other Loan Documents or any other instrument or document
furnished pursuant hereto; (b) the assigning Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Borrower or any other Person primarily or secondarily liable in respect
of any of the Obligations, or the performance or observance by the Borrower or
any other Person primarily or secondarily liable in respect of any of the
obligations of any of their obligations under this Agreement or any of the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto or the validity or enforceability or priority of any lien or any
Collateral; (c) such assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements referred
to in §6.4 and §7.4 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (d) such assignee will, independently and without
reliance upon the assigning Lender, the Agent or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit and collateral decisions in taking or not taking
action under this Agreement, (e) such assignee represents and warrants that it
is an Eligible Assignee; (f) such assignee appoints and authorizes the Agent to
take such action as “Agent” on its behalf and to exercise such powers under this
Agreement and the other Loan Documents as are delegated to the Agent by the
terms

 

52

--------------------------------------------------------------------------------


 

hereof or thereof, together with such powers as are reasonably incidental
thereto; (g) such assignee agrees that it will perform in accordance with their
terms all of the obligations that by the terms of this Agreement are required to
be performed by it as a Lender; and (h) such assignee represents and warrants
that it is legally authorized to enter into such Assignment and Acceptance.

 

§18.3       Register.  The Agent shall maintain a copy of each Assignment and
Acceptance delivered to it and a register or similar list (the “Register”) for
the recordation of the names and addresses of the Lenders and the Facility
Percentages of, and principal amount of the Loans owing to the Lenders from time
to time. The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, the Agent and the Lenders may treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower and the Lenders at any reasonable time and from time to time upon
reasonable prior notice.  Upon each such recordation, the assigning Lender
agrees to pay to the Agent a registration fee in the sum of $2,500.00.  The
Agent may amend Schedules 1 and 1.1 hereof to reflect the recording of any such
assignments.

 

§18.4       New Notes.  Upon its receipt of an Assignment and Acceptance
executed by the parties to such assignment, together with each Note subject to
such assignment, the Agent shall (a) record the information contained therein in
the Register, and (b) give prompt notice thereof to the Borrower and the Lenders
(other than the assigning Lender). Within five (5) Business Days after receipt
of such notice, the Borrower, at its own expense, shall execute and deliver to
the Agent, in exchange for each surrendered Note, a new Note to the order of
such Eligible Assignee in an amount equal to the amount assumed by such Eligible
Assignee pursuant to such Assignment and Acceptance and, if the assigning Lender
has retained some portion of its Loans hereunder, a new Note to the order of the
assigning Lender in an amount equal to the amount retained by it hereunder. Such
new Notes shall provide that they are replacements for the surrendered Notes and
that they do not constitute a novation, shall be in an aggregate principal
amount equal to the aggregate principal amount of the surrendered Notes, shall
be dated the effective date of such Assignment and Acceptance and shall
otherwise be in substantially the form of the assigned Notes. The surrendered
Notes shall be cancelled and returned to the Borrower.

 

§18.5       Participations.  Each Lender may sell participations to one or more
banks or other entities in a portion of such Lender’s rights and obligations
under this Agreement and the other Loan Documents not to exceed forty-nine
percent (49%) of its Facility Percentage; provided that (a) the Agent shall have
given its prior written consent to such participation, except that any Lender
may sell participations to its Affiliated Lenders without such consent, (b) each
such participation shall be in an amount of not less than $3,000,000 that is a
whole multiple of $1,000,000, (c) any such sale or participation shall not
affect the rights and duties of the selling Lender hereunder to the Borrower and
the Lender shall continue to exercise all approvals, disapprovals and other
functions of a Lender, (d) such participation shall not entitle such participant
to any rights or privileges under this Agreement or the Loan Documents,
including, without limitation, the right to approve waivers, amendments or
modifications, (e) such participant shall have no direct rights against the
Borrower except the rights granted to the Lenders pursuant to §13, (f) such sale
is effected in accordance with all applicable laws, (g) such

 

53

--------------------------------------------------------------------------------


 

participant shall not be a Person controlling, controlled by or under common
control with, or which is not otherwise free from influence or control by, the
Borrower, any Related Company or any Unconsolidated Entity or any affiliate
thereof, and (h) no participant shall have the right to grant further
participations or assign its rights, obligations or interests under such
participation to other Persons without the prior written consent of the Agent.

 

§18.6       Pledge by Lender.  Any Lender may at any time pledge or assign all
or any portion of its interest and rights under this Agreement (including all or
any portion of its Note) to any of the twelve Federal Reserve Banks organized
under Section 4 of the Federal Reserve Act, 12 U.S.C. §341. No such pledge or
the enforcement thereof shall release the pledgor Lender from its obligations
hereunder or under any of the other Loan Documents.

 

§18.7       No Assignment by Borrower.  The Borrower shall not assign or
transfer any of its rights or obligations under any of the Loan Documents
without the prior written consent of each of the Lenders.

 

§18.8       Disclosure.  The Borrower agrees that in addition to disclosures
made in accordance with standard banking practices any Lender may disclose
information obtained by such Lender pursuant to this Agreement to assignees or
participants and potential assignees or participants hereunder.

 

§18.9       Mandatory Assignment.  In the event Borrower requests that certain
amendments, modifications or waivers be made to this Agreement or any of the
other Loan Documents which request is approved by Agent but is not approved by
one or more of the Lenders (any such non-consenting Lender shall hereafter be
referred to as the “Non-Consenting Lender”), then, within thirty (30) days after
Borrower’s receipt of notice of such disapproval by such Non-Consenting Lender,
Borrower shall have the right as to such Non-Consenting Lender, to be exercised
by delivery of written notice delivered to the Agent and the Non-Consenting
Lender within thirty (30) days of receipt of such notice, to elect to cause the
Non-Consenting Lender to transfer its Commitment.  The Agent shall promptly
notify the remaining Lenders that each of such Lenders shall have the right, but
not the obligation, to acquire a portion of the Commitment, pro rata based upon
their relevant Facility Percentages, of the Non-Consenting Lender (or if any of
such Lenders does not elect to purchase its pro rata share, then to such
remaining Lenders in such proportion as approved by the Agent).  Upon any such
purchase of the Commitment of the Non-Consenting Lender, the Non-Consenting
Lender’s interests in the Obligations and its rights hereunder and under the
Loan Documents shall terminate at the date of purchase, and the Non-Consenting
Lender shall promptly execute and deliver any and all documents reasonably
requested by Agent to surrender and transfer such interest, including, without
limitation, an Assignment and Acceptance substantially in the form attached
hereto as Exhibit D and such Non-Consenting Lender’s original Note.  The
purchase price for the Non-Consenting Lender’s Commitment shall equal any and
all amounts outstanding and owed by Borrower to the Non-Consenting Lender,
including principal and all accrued and unpaid interest or fees, plus any
applicable prepayment fees which would be owed to such Non-Consenting Lender if
the Loans were to be repaid in full on the date of such purchase of the
Non-Consenting Lender’s Commitment (provided that Borrower may pay the amount of
any interest, fees or other amounts (other than principal) owed to such
Non-Consenting Lender).

 

54

--------------------------------------------------------------------------------


 

§18.10     Co-Agents.  The Arranger shall not have any additional rights or
obligations under the Loan Documents, except for those rights, if any, as a
Lender.

 

§19.        NOTICES, ETC.

 

Except as otherwise expressly provided in this Agreement, all notices and other
communications made or required to be given pursuant to this Agreement or the
Notes shall be in writing and shall be delivered in hand, mailed by United
States registered or certified first class mail, postage prepaid, sent by
overnight courier, or sent by telegraph, telecopy, telefax or telex and
confirmed by delivery via courier or postal service, addressed as follows:

 

(a)           if to the Borrower, at 1780 S. Bellaire Street, Suite 515, Denver,
CO 80222 Attention:  Chief Financial Officer, Telefax No. 303-296-7353 or at
such other address for notice as the Borrower shall last have furnished in
writing to the Agent; and

 

(b)           if to the Agent, at 400 Perimeter Center Terrace, N.E., Suite 900,
Atlanta, Georgia 30346, Attn: Dan Stegemoeller, Vice President, Telefax No.
770-804-6443 and to KeyBank National Association, 127 Public Square, Cleveland,
Ohio 44114-1306, Real Estate Capital Services or such other address for notice
as the Agent shall last have furnished in writing to the Borrower.

 

(c)           if to any Lender, at such Lender’s address set forth on such
Lender’s signature page, or such other address for notice as such Lender shall
have last furnished in writing to the Person giving the notice.

 

Any such notice or demand shall be deemed to have been duly given or made and to
have become effective (i) if delivered by hand, overnight courier or facsimile
to a responsible officer of the party to which it is directed, at the time of
the receipt thereof by such officer or the sending of such facsimile (as
evidenced by confirmation of successful transmission) and (ii) if sent by
registered or certified first-class mail, postage prepaid, on the third Business
Day following the mailing thereof.

 

§20.        GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE.

 

THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS, EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED THEREIN, AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF GEORGIA (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW). 
BORROWER AGREES THAT ANY SUIT BY IT FOR THE ENFORCEMENT OF THIS AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT ONLY IN THE COURTS OF THE STATE OF
GEORGIA OR ANY FEDERAL COURT SITTING THEREIN AND BORROWER CONSENTS TO THE
NONEXCLUSIVE JURISDICTION OF SUCH COURT FOR ANY SUIT BY AGENT OR ANY LENDER AND
THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER BY MAIL AT
THE ADDRESS SPECIFIED IN §19. BORROWER HEREBY WAIVES ANY OBJECTION THAT IT MAY
NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT
SUCH SUIT IS

 

55

--------------------------------------------------------------------------------


 

BROUGHT IN AN INCONVENIENT FORUM. IN ADDITION TO THE COURTS OF THE STATE OF
GEORGIA OR ANY FEDERAL COURT SITTING THEREIN, THE AGENT OR ANY LENDER MAY BRING
ACTION(S) FOR ENFORCEMENT ON A NONEXCLUSIVE BASIS WHERE ANY COLLATERAL OR ASSETS
OF BORROWER EXIST AND THE BORROWER CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF
SUCH COURTS AND THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE
BORROWER BY MAIL AT THE ADDRESS SPECIFIED IN §19.

 

§21.        HEADINGS.

 

The captions in this Agreement are for convenience of reference only and shall
not define or limit the provisions hereof.

 

§22.        COUNTERPARTS.

 

This Agreement and any amendment hereof may be executed in several counterparts
and by each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument. In proving this Agreement it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is sought.

 

§23.        ENTIRE AGREEMENT.

 

This Agreement and the Loan Documents is intended by the parties as the final,
complete and exclusive statement of the transactions evidenced by this Agreement
and the Loan Documents.  All prior or contemporaneous promises, agreements and
understandings, whether oral or written, are deemed to be superceded by this
Agreement and the Loan Documents, and no party is relying on any promise,
agreement or understanding not set forth in this Agreement and the Loan
Documents. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated, except as provided in §25.

 

§24.        WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.

 

THE BORROWER, THE AGENT AND EACH LENDER HEREBY MUTUALLY HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF
ANY CLAIM BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION
HEREWITH OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING, WITHOUT LIMITATION, ANY
COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF AGENT OR THE
LENDERS RELATING TO THE ADMINISTRATION OF THE LOANS OR ENFORCEMENT OF THE LOAN
DOCUMENTS, AND AGREE THAT NO PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH
ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.  EXCEPT
AS PROHIBITED BY LAW, BORROWER HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES OR ANY DAMAGES

 

56

--------------------------------------------------------------------------------


 

OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES.  BORROWER CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF AGENT OR ANY LENDER HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT AGENT OR ANY LENDER WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER.  THIS WAIVER CONSTITUTES A
MATERIAL INDUCEMENT FOR LENDERS TO PROVIDE THE COMMITMENTS AND MAKE THE LOANS.

 

§25.        CONSENTS, AMENDMENTS, WAIVERS, ETC.

 

Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement may be given, and any term of
this Agreement or of any other instrument related hereto or mentioned herein may
be amended, and the performance or observance by the Borrower of any terms of
this Agreement or such other instrument or the continuance of any Default or
Event of Default may be waived (either generally or in a particular instance and
either retroactively or prospectively) with, but only with, the written consent
of the Majority Lenders.  Notwithstanding the foregoing, none of the following
may occur without the written consent of each Lender:  a decrease in the rate of
interest on and the term of the Notes; except as provided in §2.7, an increase
in the amount of the Commitments of the Lenders; a forgiveness, reduction or
waiver of the principal of any unpaid Loan or any interest thereon or fee
payable to the Lenders under the Loan Documents; the postponement of any date
fixed for any payment of principal of or interest on the Loan; an extension of
the Maturity Date; a change in the manner of distribution of any payments to the
Lenders or the Agent; the release of the Borrower; an amendment of the
definition of Majority Lenders or of any requirement for consent by all of the
Lenders; any modification to require a Lender to fund a pro rata share of a
request for an advance of the Loan made by the Borrower other than based on its
Facility Percentage; an amendment to this §25; or an amendment of any provision
of this Agreement or the Loan Documents which requires the approval of all of
the Lenders or the Majority Lenders to require a lesser number of Lenders to
approve such action.  Notwithstanding the foregoing, Agent may unilaterally in
its discretion grant Borrower a waiver of the covenant in §3.2 for a period not
to exceed ninety (90) days, provided that such waiver may only be granted once
in any calendar year.  No waiver shall extend to or affect any obligation not
expressly waived or impair any right consequent thereon.  The provisions of §14
may not be amended without the written consent of the Agent.  No course of
dealing or delay or omission on the part of the Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto.  No notice to or demand upon the Borrower shall entitle the
Borrower to other or further notice or demand in similar or other circumstances.

 

§26.        SEVERABILITY.

 

The provisions of this Agreement are severable, and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.

 

57

--------------------------------------------------------------------------------


 

§27.        RELATIONSHIP.

 

Neither the Agent nor any Lender has any fiduciary relationship with or
fiduciary duty to the Borrower arising out of or in connection with the
Agreement or the other Loan Documents or the transactions contemplated hereunder
and thereunder, and the relationship between each Lender and the Borrower is
solely that of a lender and borrower, and nothing contained herein or in any of
the other Loan Documents shall in any manner be construed as making the parties
hereto partners, joint venturers or any other relationship other than lender and
borrower.

 

§28.        DEALINGS WITH THE BORROWER.

 

The Agent, the Lenders and their affiliates may accept deposits from, extend
credit to and generally engage in any kind of banking, trust or other business
with the Borrower or any of its affiliates or Subsidiaries regardless of the
capacity of the Agent or the Lenders hereunder.  The Lenders acknowledge that,
pursuant to such activities, KeyBank or its Affiliates may receive information
regarding such Persons (including information that may be subject to
confidentiality obligations in favor of such Person) and acknowledge that the
Agent shall be under no obligation to provide such information to them.

 

§29.        NO UNWRITTEN AGREEMENTS.

 

THE WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

§30.        TIME OF THE ESSENCE.

 

Time is of the essence with respect to each and every covenant, agreement and
obligation of the Borrower under this Agreement and the other Loan Documents.

 

§31.        RIGHTS OF THIRD PARTIES.

 

(a)           This Agreement and the other Loan Documents are made and entered
into for the sole protection and legal benefit of the Borrower, the Lenders, and
the Agent, and their permitted successors and assigns, and no other Person shall
be a direct or indirect legal beneficiary of, or have any direct or indirect
cause of action or claim in connection with, this Agreement or any of the other
Loan Documents.

 

(b)           All conditions to the performance of the obligations of the Agent
and the Lenders under this Agreement, including the obligation to make Loans,
are imposed solely and exclusively for the benefit of the Agent and the Lenders
and no other Person shall have standing to require satisfaction of such
conditions in accordance with their terms or be entitled to assume that the
Agent and the Lenders will refuse to make advances of proceeds of the Loan in
the absence of strict compliance with any or all thereof and no other Person
shall, under any circumstances, be deemed to be a beneficiary of such
conditions, any and all of which may be freely waived in whole or in part by the
Agent and the Lenders at any time if in their sole discretion they deem it
desirable to do so.

 

58

--------------------------------------------------------------------------------


 

§32.        PATRIOT ACT.

 

Each Lender and the Agent (for itself and not on behalf of any Lender) hereby
notifies Borrower and Guarantors that, pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies Borrower, which information includes names and addresses and other
information that will allow such Lender or the Agent, as applicable, to identify
Borrower in accordance with the Patriot Act.

 

[SIGNATURES BEGIN ON FOLLOWING PAGE]

 

59

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as a
sealed instrument as of the date first set forth above.

 

 

BORROWER:

 

 

 

AMERIVEST PROPERTIES INC., a Maryland
corporation

 

 

 

 

 

By:

/s/ John B. Greenman

 

 

Name: John B. Greenman

 

Title: Vice President

 

 

 

 

 

AGENT:

 

 

 

KEYBANK NATIONAL ASSOCIATION, as Agent

 

 

 

 

 

By:

/s/ Dan Stegemoeller

 

 

Name: Dan Stegemoeller

 

Title: Vice President

 

60

--------------------------------------------------------------------------------


 

Lender Signature Page

 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Dan Stegemoeller

 

 

Name: Dan Stegemoeller

 

Title: Vice President

 

 

 

 

Commitment:

$40,000,000

 

 

Facility Percentage:

100%

 

 

 

 

 

Notice Address:

 

 

 

KeyBank National Association

 

400 Perimeter Center Terrace, N.E.

 

Suite 900

 

Mailcode: GA-03-40-0900

 

Atlanta, Georgia 30346

 

Attn: Dan Stegemoeller

 

Fax: (770) 804-6443

 

 

 

 

 

With a copy to:

 

 

 

KeyBank National Association

 

127 Public Square

 

Cleveland, Ohio 44114-1306

 

Attn: Real Estate Capital Services

 

Fax: (       )

 

 

 

61

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF REVOLVING CREDIT NOTE

No.         

[Date]

[Amount]

 

 

FOR VALUE RECEIVED, the undersigned, AMERIVEST PROPERTIES INC., a Maryland
corporation (the “Borrower”), promises to pay, without offset or counterclaim, 
to the order of [Name of Lender] (hereinafter, together with its successors in
title and assigns, called the “Lender”) at the head office of KeyBank National
Association, as Agent (the “Agent”) at 127 Public Square, Cleveland, Ohio
44114-1306 or at such other address as Agent may specify, the principal sum of
[Amount in Words][Amount in Numbers] or, if less, the aggregate unpaid principal
amount of all Loans made by the Lender to the Borrower pursuant to the First
Amended and Restated Unsecured Revolving Credit Agreement dated as of October
20, 2004 among the Lender, the Borrower,  the other lending institutions named
therein and the Agent, as amended from time to time (the “Credit Agreement”). 
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.  Unless otherwise provided
herein, the rules of interpretation set forth in §1.2 of the Credit Agreement
shall be applicable to this Note.

 

The Borrower also promises to pay (a) principal from time to time at the times
provided in the Credit Agreement and (b) interest from the date hereof on the
principal amount from time to time unpaid at the rates and times set forth in
the Credit Agreement and in all cases in accordance with the terms of the Credit
Agreement.  Late charges and other charges and default rate interest shall be
paid by Borrower in accordance with the terms of the Credit Agreement.  The
entire outstanding principal amount of this Note, together with all accrued but
unpaid interest thereon, shall be due and payable in full on the Maturity Date. 
The Lender may endorse the record relating to this Note with appropriate
notations evidencing advances and payments of principal hereunder as
contemplated by the Credit Agreement.

 

This Note is issued pursuant to, is entitled to the benefits of, and is subject
to the provisions of the Credit Agreement.  The principal of this Note is
subject to prepayment in whole or in part in the manner and to the extent
specified in the Credit Agreement.  The principal of this Note, the interest
accrued on this Note and all other Obligations of the Borrower are full recourse
obligations of the Borrower, and all of its Real Estate Assets, and its other
properties shall be available for the payment and performance of this Note, the
interest accrued on this Note, and all of such other Obligations.  In case an
Event of Default shall occur and be continuing, the entire unpaid principal
amount of this Note and all of the unpaid interest accrued thereon may become or
be declared due and payable in the manner and with the effect provided in the
Credit Agreement.

 

Notwithstanding anything in this Note to the contrary, all agreements between
the Borrower and the Lenders and the Agent, whether now existing or hereafter
arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law.  If,
from

 

A-1

--------------------------------------------------------------------------------


 

any circumstance whatsoever, interest would otherwise by payable to the Lenders
in excess of the maximum lawful amount, the interest payable to the Lenders
shall be reduced to the maximum amount permitted under applicable law; and if
from any circumstance the Lenders shall ever receive anything of value deemed
interest by applicable law in excess of the maximum lawful amount, an amount
equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations and to the payment of interest or, if such
excessive interest exceeds the unpaid balance of principal of the Obligations,
such excess shall be refunded to the Borrower.  All interest paid or agreed to
be paid to the Lenders shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full period until
payment in full of the principal of the Obligations (including the period of any
renewal or extension thereof) so that the interest thereon for such full period
shall not exceed the maximum amount permitted by applicable law.  This section
shall control all agreements between the Borrower and the Lenders and the Agent.

 

The Borrower and all endorsers hereby waive presentment, demand, protest and
notice of any kind in connection with the delivery, acceptance, performance and
enforcement of this Note, and also hereby assent to extensions of time of
payment or forbearance or other indulgences without notice.

 

This Note and the obligations of the Borrower hereunder shall be governed by and
interpreted and determined in accordance with the laws of the State of Georgia
(excluding the laws applicable to conflicts or choice of law).  The Borrower has
waived its right to a jury trial with respect to any action or claim arising out
of this Note pursuant to §24 of the Credit Agreement.

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed in its
name as an instrument under seal on the date first above written.

 

WITNESS:

AMERIVEST PROPERTIES INC.

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

(CORPORATE SEAL)

 

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

LOAN REQUEST

 

[Date]

 

KeyBank National Association, as Agent

400 Perimeter Center Terrace, Suite 900

Atlanta, Georgia  30346

 

Re:                               Loan Request under First Amended and Restated
Unsecured Revolving Credit Agreement dated as of October 20, 2004

 

Ladies and Gentlemen:

 

Pursuant to §2.5 of the First Amended and Restated Unsecured Revolving Credit
Agreement dated as of October 20, 2004, among you, certain other Lenders and us
(the “Credit Agreement”), we hereby request that the Lenders make a Loan as
follows:

 

(i)            Principal amount requested: $

 

(ii)           Proposed Borrowing Date:

 

(iii)          Interest Period:

 

(iv)          Type:

 

This Loan Request is submitted pursuant to, and shall be governed by, and
subject to satisfaction of, the terms, conditions and provisions set forth in
§2.5 of the Credit Agreement.

 

The undersigned hereby further certifies to you that it is in compliance with
the covenants specified in §9.3 through §9.6 of the Credit Agreement, and will
remain in compliance with such covenants after the making of the requested Loan,
as evidenced by a Compliance Certificate in the form of Exhibit C to the Credit
Agreement of even date herewith delivered to you simultaneously with this Loan
Request.

 

We also understand that this request obligates us to accept the requested Loan
on such date. All terms defined in the Credit Agreement and used herein without
definition shall have the meanings set forth in §1.1 of the Credit Agreement.

 

B-1

--------------------------------------------------------------------------------


 

The undersigned hereby certifies to you, in accordance with the provisions of
§11.1 of the Credit Agreement, that the representations and warranties contained
in the Credit Agreement and in each document and instrument delivered pursuant
to or in connection therewith were true in all material respects as of the date
as of which they were made, are also true in all material respects at and as of
the date hereof, and will also be true in all material respects at and as of the
proposed Borrowing Date of the Loan requested hereby, in each case except as
otherwise permitted pursuant to the provisions of §11.1 the Credit Agreement,
and no Default or Event of Default has occurred and is continuing.

 

 

Very truly yours,

 

 

 

AMERIVEST PROPERTIES INC.

 

 

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

COMPLIANCE CERTIFICATE UNDER
FIRST AMENDED AND RESTATED UNSECURED
REVOLVING CREDIT AGREEMENT DATED AS OF OCTOBER 20, 2004

 

The undersigned, a Responsible Officer of AMERIVEST PROPERTIES INC. (the
“Borrower”), hereby certifies on behalf of the Borrower as of the date hereof
the following:

 

1.             No Defaults.  I have read a copy of the First Amended and
Restated Unsecured Revolving Credit Agreement dated as of October 20, 2004 (the
“Credit Agreement”) among the Borrower, KeyBank National Association, the other
lending institutions party thereto, and KeyBank National Association, as Agent.
Terms used herein and not otherwise defined herein shall have the meanings set
forth in §1.1 of the Credit Agreement. No Event of Default is continuing in the
performance or observance of any of the covenants, terms or provisions of the
Credit Agreement or any of the other Loan Documents.  Without limiting the
foregoing, the Borrower has not taken any actions which are prohibited by the
negative covenants set forth in §8 of the Credit Agreement.  Attached hereto as
Appendix I are all relevant calculations needed to determine whether the
Borrower is in compliance with §9.1 through §9.6, inclusive, and §8.3(d) and
§8.7 of the Credit Agreement as of the end of the most recently completed fiscal
quarter (except that in the case of Compliance Certificates delivered pursuant
to §2.5, §8.1(f), §8.4(c), or §11.1, the calculations determining compliance
with §9.3 have been computed on a pro forma basis after giving effect to the
proposed transaction).

 

2.             No Material Changes, Etc.  Except as disclosed on Appendix II
hereto, since the [date of most recent financial statements furnished to the
Agent and the Lenders], there have occurred no materially adverse changes in the
financial condition or business of the Borrower as shown on or reflected in the
balance sheet of the Borrower as at such date other than (a) changes in the
ordinary course of business that have not had any materially adverse effect
either individually or in the aggregate on the business or financial condition
of the Borrower and (b) changes resulting from the making of the Loans and the
transactions contemplated by the Credit Agreement.

 

3.             No Materially Adverse Contracts, Etc.  The Borrower is not
subject to any charter, corporate, or other legal restriction, or any judgment,
decree, order, rule or regulation that has or is expected, in the reasonable
judgment of the Borrower’s officers, in the future to have a materially adverse
effect on the Borrower.  The Borrower is not a party to any contract or
agreement that has or is expected, in the reasonable judgment of the Borrower ‘s
officers, to have a materially adverse effect on the Borrower.

 

Date:

 

 

 

 

AMERIVEST PROPERTIES INC.

 

 

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

 

C-1

--------------------------------------------------------------------------------


 

AMERIVEST PROPERTIES

APPENDIX I TO COVENANT COMPLIANCE CERTIFICATE

based on QE ____________________

 

CORPORATE COVENANTS

 

 

 

 

 

(1)

Corporate Leverage (Section 9.3 in Credit Agreement)

 

 

 

 

 

a.

Total Assets on Balance Sheet

 

 

 

 

 

b.

Real Estate Depreciation plus $4,507,557

 

 

 

 

 

c.

GROSS ASSET VALUE (a+b)

 

 

 

 

 

d.

Total Liabilities on Balance Sheet

 

 

 

 

 

e.

Contingent Liabilities not already on B.S.

 

 

 

 

 

f.

Borrower’s % of unconsolidated entity liabilities

 

 

 

 

 

g.

TOTAL LIABILITIES as defined (d + e + f)

 

 

 

 

 

 

TOTAL LIABILITIES TO GAV:

 

 

 

 

%

 

(cannot exceed 70% through June 30, 2005, and cannot exceed 65% thereafter))

 

 

 

 

 

 

 

 

 

 

 

(2)

Corporate Interest Coverage (Section 9.4 in Credit Agreement)

 

 

 

 

 

a.

EBITDA (last 2 Quarters annualized)

 

 

 

 

 

b.

Company S.F.

 

 

 

 

 

c.

Reserve Amount PSF

 

 

 

$

0.25

 

d.

Total Reserve (bxc)

 

 

 

$

—

 

e.

Adjusted EBITDA (a-d)

 

 

 

$

—

 

f.

Interest Expense

 

 

 

 

 

g.

Capitalized Interest

 

 

 

 

 

h.

Total Interest Exp. (g+h)

 

 

 

 

 

i.

Adj. EBITDA to Int.Exp. (e/h)

 

 

 

 

 

 

(cannot be less than 1.50x through June 30, 2005, and cannot be less than 1.75x
thereafter)

 

 

 

 

 

 

 

 

 

 

 

(3)

Corporate Fixed Charge Coverage (Section 9.5 in Credit Agreement)

 

 

 

 

 

a.

EBITDA last 2 Qtrs annualized (= 2a.)

 

 

 

 

 

b.

Interest Expense (= 2h.)

 

 

 

 

 

c.

principal payments

 

 

 

 

 

d.

preferred dividends

 

 

 

 

 

e.

Fixed Charges (b + c + d)

 

 

 

 

 

f.

EBITDA/Fixed Charges (a/e)

 

 

 

 

 

 

(cannot be less than 1.35x through June 30, 2005 and cannot be less than 1.5x
thereafter)

 

 

 

 

 

 

C-2

--------------------------------------------------------------------------------


 

(4)

Minimum Tangible Net Worth (Section 9.6 in Credit Agreement)

 

 

 

 

 

a.

GAV (= 1c.)

 

 

 

 

 

b.

Intangible Assets

 

 

 

 

 

c.

Total Liabilities (= 1d.)

 

 

 

 

 

d.

Net Worth (a-b-c)

 

 

 

 

 

e.

Net Offering Proceeds after Closing Date

 

 

 

 

 

f.

multiplied by 75%

 

 

 

75

%

g.

e x f

 

 

 

—

 

h.

Net OP Proceeds after Closing Date

 

 

 

 

 

i.

multiplied by 100%

 

 

 

100

%

j.

h x j

 

 

 

—

 

k.

Tangible Net Worth (d+g+j)

 

 

 

—

 

 

(cannot be less than $75mm + 75% of Net Offering Proceeds and 100% of OP
Proceeds raised after Closing Date)

 

 

 

 

 

 

 

 

 

 

 

(5)

Permitted Investments (Section 8.3(d) of Credit Agreement)

 

 

 

 

 

 

 

Covenant*

 

Actual

 

a.

R.E. Assets that are not office bldgs or off. parks

 

5

%

 

 

b.

Unconsolidated Entities

 

10

%

 

 

c.

Undeveloped Land

 

5

%

 

 

d.

Mortgages and Notes Receivable

 

5

%

 

 

e.

Total Investments

 

n/a

 

 

 

f.

MAXIMUM PERMITTED INVESTMENTS

 

15

%

 

 

 

* as a percent of GAV (= 1c)

 

 

 

 

 

 

 

 

 

 

 

(6)

Total Distributions (Section 8.7 of Credit Agreement

 

 

 

 

 

a.

total distributions for the last four quarters

 

 

 

 

 

b.

FFO for the last four quarters

 

 

 

 

 

c.

95% of b.

 

 

 

 

 

 

a. cannot exceed c. commencing March 31, 2005

 

 

 

 

 

 

C-3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF
ASSIGNMENT AND ACCEPTANCE

 

Dated

Reference is made to the First Amended and Restated Unsecured Revolving Credit
Agreement dated as of October 20, 2004 (as amended and in effect from time to
time, the “Agreement”), among AmeriVest Properties, Inc., a Maryland corporation
(the “Borrower”), KeyBank National Association, the other Lenders and KeyBank
National Association as agent (the “Agent”) for itself and the other Lenders.
Capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Agreement.

 

                            (the “Assignor”) and                               
(the “Assignee”) agree as follows:

 

1.             The Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, as of the Effective
Date (as hereinafter defined) a portion of the Assignor’s rights and obligations
under the Agreement which relates to $                                 of the
Assignor’s Commitment and a Facility Percentage of              % of all Loans
outstanding as of the Effective Date.

 

2.             The Assignor (i) represents that as of the date hereof, its
Commitment (without giving effect to this Assignment or any other assignments by
Assignor effective on the Effective Date (the “Simultaneous Assignments”)) is $
                       and its Facility Percentage with respect thereto is  %,
and the outstanding balance of its Loans (unreduced by any assignments thereof
pursuant to this Assignment or the Simultaneous Assignments) is
$                              ; (ii) makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Agreement or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Agreement, the other Loan Documents or any other instrument or document
furnished pursuant thereto, other than that it is the legal and beneficial owner
of the interest being assigned by it hereunder and that such interest is free
and clear of any adverse claim; (iii) makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower or any of its Subsidiaries or any other person which may be primarily
or secondarily liable in respect of any of the Obligations or any of their
obligations under the Agreement or the other Loan Documents or any other
instrument or document delivered or executed pursuant thereto; (iv) represents
and warrants that it is legally authorized to enter into this Assignment and
Acceptance; (v) represents and warrants that to the best of Assignor’s knowledge
no Event of Default has occurred and is continuing on the date hereof; and (vi)
attaches the $                             Note delivered to it under the
Agreement and requests that the Borrower exchange such Note for new Notes
executed by Borrower and payable to each of the Assignor and/or to the assignees
pursuant to the Simultaneous Assignments and the Assignee as follows:

 

D-1

--------------------------------------------------------------------------------


 

Notes Payable to
the Order of:

 

Amount of Note

 

[Name of Assignor or assignees pursuant Simultaneous Assignments]

 

[$          )]

 

 

 

 

 

[Name of Assignee]

 

[$          )]

 

 

3.             The Assignee (i) represents and warrants that it is legally
authorized to enter into this Assignment and Acceptance; (ii) confirms that it
has received a copy of the Agreement, together with copies of the most recent
financial statements delivered pursuant to §§6.4 and 7.4 thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance; (iii) agrees
that it will, independently and without reliance upon the Assignor, any other
Lender or the Agent and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions and review
and analysis of the value of any Properties in taking or not taking action under
the Agreement; (iv) represents, warrants and confirms that it is an Eligible
Assignee; (v) appoints and authorizes the Agent to take such action as agent on
its behalf and to exercise such powers as are reasonably incidental thereto
pursuant to the terms of the Agreement and the other Loan Documents; and (vi)
agrees that it will perform all the obligations which by the terms of the
Agreement are required to be performed by it as a Lender in accordance with the
terms of the Agreement.

 

4.             The effective date for this Assignment and Acceptance shall be
                                    (the “Effective Date”). Following the
execution of this Assignment and Acceptance, it will be delivered to the Agent
for acceptance and recording in the Register by the Agent.  This Assignment and
Acceptance may be executed in several counterparts and by each party on a
separate counterpart, each of which when so executed and delivered shall be an
original, and all of which together shall constitute one instrument. In proving
this Assignment and Acceptance it shall not be necessary to produce or account
for more than one such counterpart signed by the party against whom enforcement
is sought.

 

5.             Upon such acceptance and recording, from and after the Effective
Date, (i) the Assignee shall be a party to the Agreement and, to the extent
provided in this Assignment and Acceptance, have the rights and obligations of a
Lender thereunder, and (ii) the Assignor shall, with respect to that portion of
its interest under the Agreement assigned hereunder relinquish its rights and be
released from its obligations under the Agreement.

 

6.             Upon such acceptance and recording, from and after the Effective
Date, the Agent shall make all payments in respect of the interest assigned
hereby (including payments of principal, interest, fees and other amounts) to
the Assignee. The Assignor and Assignee shall make all appropriate adjustments
in payments for periods prior to the Effective Date by the Agent or with respect
to the making of this assignment directly between themselves.

 

7.             THIS ASSIGNMENT AND ACCEPTANCE IS INTENDED TO TAKE EFFECT AS A
SEALED INSTRUMENT TO BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF GEORGIA.

 

D-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Assignment and Acceptance to be executed on its behalf by its
officer thereunto duly authorized, as of the date first above written.

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

D-3

--------------------------------------------------------------------------------